Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 1 of 106

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH

SUPERIOR COURT DEPARTMENT
cIVILDOCKET NO. £984CV02924H

SUFFOLK, $5.

 

ve

CERTAIN UNDERWRITERS _, DEFENDANT(S)
AT LLOYD'S LONDON
SUMMONS
London

THIS SUMMONS IS DIRECTED TO Certain Underwriters at Lloyds. (Defendant's name}

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy af the

Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose’the

opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

extension of time in writing from the Court. —

How to Respond, To respond ta this lawsult, you must file a written response with the court and mail a

copy to the Plaintiff's Attorney {or the Plaintiff, if unrepresented). You can do this by: —_

Filing your signed original response with the Clerk's Office for Civil Business Suffolk Sugemtpr, 3 Pegberton
Sq., Boston (address), by mail orin person, AND MA 02108

Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address: Christopher M., Reilly, Sloane and Walsh, One Center Plaza, Boston, MA 02108

What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
use them in court. if you have any claims against the Plaintiff (referred to as counterclaims) that are
based on'the same facts ar transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“motion ta Dismiss,” if you believe that the complaint is legally invalid or legally Insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 2 of 106

Lagal Assistance. You may, wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.
Required information on all filings: The “clyil dacket number” appearing at the top of this notice is the
case num ber assigried.to thls case and must appear on the front of your Answer or Motion ta Dismiss.

You should refer to yourself-as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on September 17, 20,19.
wep Bnav tn

sapt¥Donovan

Clerk-Magistrate

 

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before itis served on the Defendant.

PROOF OF SERVICE OF PROCESS

i hereby certify that on sinh me 2 oil served a copy of this summons,

together with a copy of the complaint in this action, on the defendant named in this summons, in the
following manner (See Mass. R. Civ. P. 4 (d)(4-5)):

 

 

 

Gateny ese lg 20. Signature:

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 3 of 106

 

 

 

 

ee = DOCKET NUMBER Trial Court of Massachusetts 5°
CIVIL ACTION COVER SHEET aed cv 09994 u The Superior Gourt v
PLAINTIFF(S): High Yield REO, LLC 7 = COUNTY -
Suffolk
ADDRESS: 404 South Huntington Avenue. Boston, MA 02130

 

 

 

DEFENDANT(S): Cartain Underwriters al Lloyd's London

 

 

 

 

 

 

 

 

 

 

ATTORNEY: Christopher M. Reilly, Esq.
ADDRESS: Sloane and Walsh LLP. One Center Plaza, Bosion, MA 02108 ADDRESS: 25 West 53rd Street, New York, NY
BBO: 674041
— ; oy TYPE OF ACTION AND TRACK DESIGNATION (see reverse side}
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
A99/D99 Insurance/G.L. ¢.93A F [x] Yes [-] NO

 

*If "Other" please describe:

Is there a claim under G.L. c. 93A7 Is this a class action under Mass. R. Civ, P. 237
[x] YES ["] NO [|] YES [x] NO
STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)

A. Documented medical expenses to date:
4. Total hospital expenses oo...
2. Total doctor expenses :
3. Total chiropractic expenses ........
4, Total physical therapy expenses
§. Total other expanses (describe Below) ....... ccc irre teeees sh ORE ena Ue Pesidvetivesysitn exibAdeaetsia seepeeseseatsecnnacnyasesnns .
Subtotal (A): $__

 
 

B. Documented lost wages and compensation to date
C. Documented property damages to date ........ Sct ARERR TE rasan
D. Reasonably anticipated future medical and hospital expenses ....
E. Reasonably anticipated lost wages ........... cs ee
F. Other documented items of damages (describe DelW) occ csseereeeeen eet este ce eect at ee eee REE BEN TE

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

CONTRACT CLAIMS
(attach additional sheets as necessary)
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).

TOTAL: $ 280,000+
Defendant has failed to pay for a covered loss under an insurance policy it issued to Plaintiff. SS ee er

Signature of Attorney/ Unrepresented Plaintiff: X Date; Sep 16, 2019

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1.18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the various methods of dispute resolution.

 

 

 

a a
Signature of Attorney of cane Zz ? Te Date: 4/6 - { “
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 4 of 106

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

AG Actions Involving the State/Municipality * ER Equitable Remedies RP. Real Property
AA1 Contract Action involving Commonweaith, 001 Specific Performance of a Contract (A) COt Land Taking (F)
Municipality, META, etc. (A) D02 Reach and Apply (F) C02 Zoning Appeal, G.L.c. 404 {F)
AB1 Tortious Action involving Cormmonwealth, D03 Injunction (F) CO3 Dispute Conceming Title {F)
Municipality, MBTA, etc, {A} DO4 Reforny Cancel Instrument (F) C04 Foreclosure of a Mortgage {X)
AC1 Real Property Action involving DO5 Equitable Replevin (F) G05 Condominium Lien & Charges (x)
Commonwealth, Municipality, MBTA elc. (A) DO6 Contribution or indemnification (F) C99 Other Real Property Action (F)
AD1 Equity Action involving Commonwealth, 607 Imposition of a Trust (A)
Municipality, MBTA, ete. {A) DO6 Minority Shareholder’s Sult {A) MC Miscellaneous Civil Actions
AE1 Administrative Action involving DOS Interference in Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A) D10 Accounting tA) E18 Foreign Discovery Proceeding (%)
011 Enforcement of Restrictive Covenant (F) E97 Prisoner Habeas Corpus {x}
CN Contract/Business Cases D412 Dissolution of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 {(X)}
013 Declaratory Judgment, G.L. c, 231A (A)
AO1 Services, Labor, and Materials {F} D14 Dissolution of a Corporation {F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F} D989 Other Equity Action (F)
AO3 Commercial Paper (F) E15 Abuse Prevention Petition, G.L. c. 208A (X)
Ad4 Employment Contract (F) PA Civil Actions Involving incarcerated Party. T E21 Protection from Harassment, G.L. c, 258E(X)
AOS Consumer Revolving Credit-mrceet (F)
AO6 Insurance Contract (F) meas 5 AA Administrative Civil Actions.
A08 Sale or Lease of Real Estate {(F) PAt Contract a involving an
A12 Construction Dispute (A) Incarcerated arty Fs (A) E02 Appeal from Administrative Agency,
A14 Interpleader (F) PB1 Tortious Action invalving an GL. 304 (x)
incarcerated Party (A) ee.
BA1 Governance, Conduct, Internal PC1 Real Property Action involving an £03 Certiorari Action, G.L. ¢. 249, § 4 (%)
Affairs of Entities (A) ae eta Party g (F) E05 Confirmation of Arbitration Awards {X)
BAS Liability of Shareholders, Directors, PO1 Equity Action involving an £06 Mass Antitrust Act, G.L.c. 93, § 9 {A)
Officers, Partners, etc. (A) Wateaies Part 9 ) E07 Mass Antitrust Act, G.L. c. 93, § 8 (X)
BB1 Shareholder Derivative (A) PET Administrative ale jnvolvind 8A E08 Appointment of a Receiver (X)}
882 Securities Transactions (A) Incarcerated Part g F) €09 Construction Surety Bond, G.L. ¢. 149,
BC1 Mergers, Consolidations, Sales of y §§ 29, 20A (A)
Assets, Issuance of Debt, Equity, etc. (A) IR To £10 Summary Process Appeal {X)
BD1 Intellectual Property (A) TR Torts £11 Worker's Compensation (X)
BD? Proprietary Information or Trade f ; £16 Auto Surcharge Appeal (X}
Secrets (A) BOS es Pa * Personal ie E17 Givil Rights Act, G.L. 6.12, § 11H (A}
BG1 Financial Institutians/Funds (A) Bo4 eae Ne i eneee Bacal E24 Appeal from District Court
BH1 Violation of Antitrust or Trade e ev a Pceneae F) Commitment, G.L. c.123, § 9(b) x)
Regulation Laws (A) BOs aa as t ‘ ai 9 A E25 Pieural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) roduels Liabibty (4) E64 Forfeiture, G.L. o. 265, § 56 (x)
B06 Malpractice - Medical (A) E98 Forfeiture, GL. ¢. 94C, § 47 (F)
: 5 ; B07 Malpractice - Other ; (A) £99 Other Administrative Action XS)
* Choose this case type if ANY party is the BO8 Wrongful Death - Non-medical (A) 201 Medical Malpractice - Tribunal only
Commonweaith, a municipality, the MBTA, or any B15 Defamation (A) G.L. ¢, 231, § 60B . (F)
ather governmental entity UNLESS your case is a Bt9 Asbestos (A) 202 Appeal Bond Denial (x)
case type listed under Administrative Civil Actions B20 Personal Injury - Slip & Fall 2
AA). 821 Environmental )
sie 822 Employment Discrimination (F) SO Sex Offender Review
+ Ghoose this case type if ANY party is an BE1 Fraud, Business Torts, atc. (A) E12 SDP Commitment, G.L. c. 123A, § 12 (x)
incarcerated party, UNLESS your case is a casa B99 Other Tortious Action (F) £14 SDP Petition Gl.c. 123A § a(b) (x)
type listed under Administrative Civil Actions (AA) , :
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Property) RO Restricted Civil Actions
S01 Summary Process - Residential (X) £49 Sex Offender Registry, G.L. ¢. 6, § 178M (X)
$02 Summary Process - Commercial/ E27 Minor Seeking Consent, GL. 6.112, § 128(X)
Non-residential (F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
[x] YES [_] No

BO3 Motor Vehicle Negligence-Personal Injury ae OF

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damayes. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 5 of 106

COMMONWEALTH OF MASSACHUSETTS

 

SUFFOLK, SS. SUPERIOR COURT
Civil Action No.:
High Yield REO, LLC —“‘C(C(‘(i‘éC(;;‘(C;C;C;C*”?S
Plaintiff )
)
i. ) QS D
) pen ~e, ETT
Certain Underwriters at Lloyd’s London ) Z 5 eB 8 2
Defendant ) aos & M
) : & PO ae
Pg7 2 S
COMPLAINT AND JURY DEMAND: & ; / a
3 A

ae

PARTIES

i. The plaintiff, High Yield REO, LLC, (hereinafter “High Yield”), is a limited
liability company with a principal place of business at 404 South Huntington Avenue,

Boston, MA 02130.
2. High Yield is domiciled in Massachusetts.

3. Defendant Certain Underwriters at Lloyd’s, London (“Lloyd’s”) is a duly
organized insurance company licensed and authorized to conduct business in the
writing of fire and allied lines of insurance coverage within the Commonwealth of

Massachusetts.
4. Lloyd’s conducts business in Suffolk County, Massachusetts.

a. Lloyd’s has a principal place of business in the State of New York at 25
West 53° Street, New York, New York.

JURISDICTION

6. Jurisdiction over the defendant, Lloyd's, is proper because Lloyd's
transacted business in the Commonwealth of Massachusetts, contracted to supply
insurance in the Commonwealth of Massachusetts, and regularly does or solicits
business, engages in other persistent courses of conduct, and derives substantial
revenue from goods used or consumed or services rendered, in the Commonwealth of

Massachusetts.

{610144 4
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 6 of 106

Ps This court has jurisdiction over this matter and may enter a declaration of
rights and responsibilities of the parties pursuant to G.L. c, 231A.

8. An actual controversy of a justiciable nature exists among the parties
involving the rights and obligations of the parties pursuant to an insurance policy.

VENUE

9. Venue is appropriate in Suffolk County because Defendant Lloyd’s has a
usual place of business in Suffolk County and conducts business in Suffolk County.

GENERAL ALLEGATIONS

10. Lloyd’s issued an insurance policy to High Yield, policy number
ATR/R/455483.01, with effective dates of April 13, 2018 to October 13, 2018 (the
“Policy”). See Policy attached as Exhibit A.

11. The Policy was negotiated in Massachusetts by and through Lloyd’s Retail
Broker, E.M. Freedman Insurance, 20 Scanlon Dr., Randolph, MA 02368.

12. The Policy provided insurance to High Yield for property located at 108
East Lake Street, Winstead, CT 06908 (the “Property”).

13. At the time the Policy was entered into the Property was vacant.

14. At the time the Policy was entered into the Lloyd’s was aware that the
Property was vacant.

15. In light of the fact that the Property was vacant, High Yield requested that
Lloyd’s provide it with an insurance policy to fully insure it for the risks associated with
ownership of a vacant property, including but not limited to vandalism, attempted theft,
and theft.

16. Lloyd's represented to High Yield that it was providing High Yield with the
coverage it sought to provide coverage to the Property in its vacant state.

17. High Yield, in reliance on Lloyd's representations, paid significantly higher
premiums to obtain the Policy, which Lloyd’s represented would provide coverage to
High Yield for the Property-in its vacant condition.

18. Onor around Apri! 20, 2018, and April 27, 2018, the building was broken
into.

(610111.
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 7 of 106

19. The people who broke into the Property vandalized the property,
committed attempted burglary/theft, and committed burglary/theft.

20. All such damage was covered by the Policy, although the theft losses were
limited to $25,000 per occurrence by the Policy’s language.

21. As a result of these covered causes of loss, ensuiig water damage
occurred to the Property, which was also covered by the Policy.

22. High Yield timely reported the loss.

23. High Yield provided Lloyd’s with a detailed repair estimate which stated
High Yield’s position as to the value of this loss and explained to Lloyd’s why these
losses were covered under the Policy.

24.  Lloyd’s disagreed with High Yield’s valuation of the loss by way of neither
confirming nor denying coverage or the amount of loss.

25. Months went by and Lloyd’s made no coverage determination.
26. Lloyd's retained third parties to investigate the loss.

27. On August 9, 2018, the Property was inspected by Lloyd’s and a third
party who was retained to serve on behalf of Lloyd's as a roof inspector.

28. Three more months went by after this inspection and no coverage
determination was made by Lloyd's.

29. High Yield was compelled to retain counsel to represent its interests.

30. On November 13, 2018, High Yield demanded appraisal. See Appraisal
Demand attached as Exhibit B.

31. Under the terms of the Policy, Lloyd’s was required to respond to this
demand for appraisal within ten days of the demand.

32. The deadline for Lloyd’s to respond to the Appraisal Demand passed with
no response from Lloyd’s.

33. On November 29, 2018, Lloyd’s responded to High Yield’'s counsel and
indicated that Lloyd’s was “formulating [its] response to the request for appraisal.”

34. _Lloyd’s has never responded to High Yield’s appraisal demand.

1610111.1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 8 of 106

35. As of November 21, 2018, Lloyd’s was aware that coverage, including
coverage under the Theft endorsement, existed for the loss.

36. Notwithstanding that coverage was owed under the terms of the Policy,
on November 11, 2018, Lloyd’s attempted to obtain a release for money owed to High
Yield under the Policy.

37. Specifically, Lloyd’s wrote to High Yield and stated that it was “offering to
settle these matters for the $25,000 per-limit occurrence for Theft damage that
occurred on both April, and April 27.” See November 21, 2018 correspondence attached
as Exhibit C.

38.  Lloyd’s attempt to obtain a release for money that was undisputedly owed
under the Policy constitutes bad faith.

39. On December 20, 2018, High Yield wrote to Lloyd's and noted that Lloyd's
had never responded to the appraisal demand. Additionally, High Yield asked Lloyd’s to
confirm whether it had accepted coverage for the Theft damages, and if so to issue
payment to High Yield.

40. Lloyd's did not respond to this correspondence.

41, Months passed, until on March 8, 2019 — nearly a year after the loss —
Lloyd’s noticed the examination under oath of High Yield.

42, At no time prior to this March 8, 2019 notice of examination under oath
did Lloyd's reserve any of its rights under the Policy.

43, High Yield complied with Lloyd's examination under oath notice and
appeared for its examination on May 9, 2019.

44, Over two months passed after the examination under oath, until, on July
16, 2019, Lloyd’s wrote to High Yield and confirmed what that coverage was owed for
the two theft damages up to the limit of $25,000 for each claim, but otherwise denied
the claim in its entirety. See July 16, 2019, correspondence of Lloyd’s (‘Denial Letter”)
attached as Exhibit D.

45. The Denial Letter was premised on mistakes of fact and law.
46. By way of example, the Denial Letter claimed that Anthony Borghi, High

Vield’s examinee under oath, had never been to the property, despite the fact that he
explicitly testified that he had been to the property.

1610111.1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 9 of 106

47, The Denial Letter denied the claim on the basis that damages to the
building were the result of a “prior sprinkler pipe freeze-up loss in 2018” despite the
fact that no such sprinkler freeze up loss had occurred.

48. The Denial Letter stated that an exclusion in the Policy for “surface water”
applied to bar coverage despite the fact that Connecticut law has explicitly rejected this
argument. See Union St. Furniture & Carpet, Inc. v. Peerless Indem. Ins. Co., 2012 WL
5519614, at *4 (Conn. Super. Ct. Oct. 23, 2012) (‘Mindful of the well accepted rules of
interpretation of insurance contracts, the court rejects the strained interpretation of
surface water offered by Peerless, and concludes that the phrase ‘surface water’ as it
occurs in the Peerless policy does not include water collected on a roof.”).

49. The Denial Letter ignored the ensuing loss provision of the faulty
workmanship exclusion.

50. On August 21, 2019 High Yield wrote to Lloyd’s, explained the errors in its
Denial Letter, and demanded that Lloyd's rescind its coverage denial and provide
coverage for the loss within 14 days. See High Yield Response letter attached as Exhibit
E.

51.  Lloyd’s has not responded to this correspondence, rescinded its coverage
denial, or agreed to provide coverage for the loss.

COUNT I
(Declaratory Judgment)

52. Plaintiff repeats and incorporates herein by reference Paragraphs 1
through 51 above as if fully set forth herein.

53. The Policy provided coverage for the Claim.

54, Pursuant to the terms of the Policy and the law of Connecticut, High Yield
demanded appraisal.

55.  Lloyd’s refused to respond to this demand for appraisal.

56. _ Lloyd’s has therefore breached the terms of the Policy.

57, Asa result of Lloyd’s refusal to respond to High Yield’s appraisal demand,
it hagawaived the right to challenge High”Vield’s valuation of the loss as set forth in its

detailed repair estimate provided by High Yield to Lloyd's.

58. Plaintiff and Defendant entered into a contract, to wit the Policy.

1640111.1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 10 of 106

59, The Policy provided coverage for the above described claims.

60.  Lloyd’s has refused to accept coverage for the claims in their entirety, and
instead has covered only a small portion of the claims.

61. Under the terms of the Policy Lloyd’s is required to provide coverage for
the entirety of the claim submitted by Plaintiff.

62. As such, an actual controversy exists within the meaning of G.L. c, 231A,
which is appropriate for declaratory judgment by this Court.

WHEREFORE, Plaintiff prays that this Court declare that Lloyd’s is obligated to
coverage the Plaintiffs’ loss under the terms of the Policy and to declare that Lloyd's has
waived its right to challenge High Yield’s valuation of the loss as set forth in the repair
estimate provided by High Yield to Lloyd's.

COUNT ITI
(Breach of Contract)

63. High Yield repeats and incorporates by reference herein paragraphs 1
through 62 above as if fully set forth herein.

64. Plaintiff and Defendant entered into a contract, to wit the Policy.
65. The Policy provided coverage for the above described claims.

66. __Lloyd’s has refused to accept coverage for the claims in their entirety, and
instead has covered only a small portion of the claims.

67. Lloyd’s refusal to provide coverage for the claims in their entirety is a
breach of contract.

68. Asa result of Lloyd’s refusal to comply with the terms of the Policy and
the laws of Connecticut, High has sustained substantial damages.

WHEREFORE, Plaintiff prays that this Court declare that the Lloyd's is obligated
to issue payment to High Yield in the full amount of set forth in the repair estimate
attached provided by High Yield to Lloyd’s, that Plaintiff recover its costs, and that the
Court order such further relief as this Court deems just and appropriate.

1610111.4
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 11 of 106

COUNT IT
(Breach of the Covenant of Good Faith and Fair Dealing)

69. High Yield repeats and incorporates by reference the allegations contained
in paragraphs 1 through 68 of this Complaint to the same extent as if fully set forth
herein.

70. Implied in every contract is a covenant of good faith and fair dealing
between the parties.

71.  Lloyd’s breached the implied covenant of good faith and fair dealing that
was implied in the Policy because it, in bad faith, refused to provide coverage and to
pay High Yield for damages covered under the terms of the Policy.

72.  Lloyd’s actions were in bad faith as it acted with a dishonest purpose or
sinister motive, as its actions were taken in direct contradiction of established case law,
as well as with complete disregard for the demand of High Yield to invoke the appraisal
clause of the Policy, despite its explicit awareness that it was obligated to respond

73. Asa direct and proximate result of Lloyd’s breach of the implied covenant
of good faith and fair dealing, High Yield has suffered and continues to suffer
substantial losses as hereinbefore alleged.

WHEREFORE, High Yield demands that judgment be entered on its behalf
against Lloyd’s in the maximum amount allowed by law, plus interest, costs, and
attorneys’ fees and all other amounts which are recoverable by law. Furthermore, High
Yield demands judgment against Lloyd’s in an amount that will adequately compensate
him for its damages and losses, together with interest and costs.

COUNT IV
(G.L. c. 93A, §11)

74. High Yield repeats and incorporates by reference herein paragraphs 1
through 73 above as if fully set forth herein.

75. Mass. Gen. L. ch. 93A §11 states “[a]ny person who engages in the
conduct of any trade or commerce and who suffers any loss of money or property, real
or personal, as a result of the use or employment by another person who engages in
any trade or commerce of an unfair method of competition or an unfair or deceptive act
or practice declared unlawful by section two or by any rule or regulation issued under
paragraph (c)-of section two may, as hereinafter provided, bring an action .in the
superior court, or in the housing court as provided in section three of chapter one
hundred and eighty-five C, whether by way of original complaint, counterclaim, cross-
claim or third-party action for damages and such equitable relief, including an
injunction, as the court deems to be necessary and proper.”

7
1610114.1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 12 of 106

76.

a

Lloyd’s is engaged in trade or commerce.

High Yield is a limited liability corporation that engages in trade or

commerce in Massachusetts.

78.

Lloyd's actions and inaction constitute “unfair or deceptive act[s]”

pursuant to G.L. c. 93A §11 and G.L. c. 176D, §3.

7.
to:

80.

Specifically, Lloyd’s unfair and deceptive acts include, but are not limited

. Misrepresenting pertinent facts or insurance policy provisions relating to

coverages at issue;

. Falling to acknowledge and act reasonably promptly upon communications

with respect to claims arising under insurance policies;

. Failing to adopt and implement reasonable standards for the prompt

investigation of claims arising under insurance policies;

. Refusing to pay claims without conducting a reasonable investigation

based upon all available information;

. Failing to effectuate prompt, fair and equitable settlements of claims in

which liability has become reasonably clear;

Compelling insureds to Institute litigation to recover amounts due under
an insurance policy by offering substantially less than the amounts
ultimately recovered in actions brought by such insureds;

. Attempting to settle claims on the basis of an application which was

altered without notice to, or knowledge or consent of the insured; and

. Failing to provide promptly a reasonable explanation of the basis in the

insurance policy in relation to the facts or applicable law for denial of a
claim or for the offer of a compromise settlement.

High Yield has suffered a financial loss by virtue of Lloyd’s violations of

Mass, Gen. L. ch. 93A §11.

WHEREFORE, High Yield respectfully demand judgment be entered on its behalf
against the Lloyd’s in the maximum amount recoverable by law, plus interest, costs,
and attorneys’ fees, and all other amounts that are recoverable by law.

COUNT V

(Unfair and-Deceptive Practices in-Violation ef the Connecticut Unfair Insurance

81.

Practices Act and the Connecticut Unfair Trade Practices Act)

High Yield repeats and incorporates by reference herein paragraphs 1

through 80 above as if fully set forth herein.

1610114.4

8
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 13 of 106

82.  Lloyd’s is an insurance company licensed and qualified to engage in the
business of insurance within the State of Connecticut.

83. Lloyd’s issued a homeowners insurance policy to the plaintiffs that
provided coverage for the loss that is the subject of this complaint.

84.  Lloyd’s has knowledge of case law, including that Mercedes Zee Corp.,
LLC v. Seneca Ins. Co., Inc., 151 F. Supp. 3d 255 (2015) and Union St. Furniture &
Carpet, Inc. v. Peerless Indem. Ins. Co., 2012 WL 5519614 (Conn. Super. Ct. Oct. 23,
2012) in which insurers were obligated to provide coverage to policyholders for claims
of coverage nearly identical to High Yield’s claim.

85. Notwithstanding Lloyd’s knowledge of this case law and its own policy
provisions which provide coverage for High Yield’s claim, Lloyd’s has denied much of
High Yield’s claims and provided High Yield with a false and misleading reason for its
denial of coverage.

86. Lloyd's has failed to attempt in good faith to effectuate, prompt, fair and
equitable settlement of claims in which liability has become reasonably clear as it has
arbitrarily refused to pay a claim which a reasonable person would determine is covered
by the Policy which it issued to High Yield.

87. Defendant has been regularly engaged, as part of its general business
practice, in refusing to attempt in good faith to effectuate prompt, fair, and equitable
settlements of claims similar to High Yield’s.

88. By failing to effectuate prompt, fair and equitable settlements of claims in
which liability has become reasonably clear as part of its general business practice, the
defendant has engaged in conduct proscribed by the Connecticut Unfair Insurance
Practices Act. Conn. Gen. Stat., §38a~816(6)(F).

89. By engaging in this conduct prohibited by the Connecticut Unfair
Insurance Practices Act, the defendant has also violated the Connecticut Unfair Trade
Practices Act. Conn Gen. State., §42-110, ef seq.

 

90. Asa direct cause of the defendant’s unfair and deceptive trade practices,
the plaintiffs have suffered loss and damages including loss of moneys owed pursuant
to their contract of insurance, as already set forth herein, as well as court costs and
attorney’s fees to bring-suit to litigate their claim, alongwith loss of interest on funds -
due them under the Policy.

1610111.1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 14 of 106

WHEREFORE, High Yield respectfully demand judgment be entered on its behalf
against the Lloyd’s in the maximum amount recoverable by law, plus interest, costs,
and attorneys’ fees, and all other amounts that are recoverable by law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, High Yield, requests that this Honorable Court:

a. Enter a judgment against Defendant on all counts of the Complaint
declaring it legally and financially responsible for damages Plaintiff has

sustained or incurred;

b. Award Plaintiff compensatory, punitive, double, and/or treble damages;

c. Award Plaintiff the cost of suit, including attorneys’ and expert witnesses’

fees;

d. Award Plaintiff interest, including, but not limited to, pre-judgment

interest; and

e, Fashion such other relief as the Court deems necessary.

JURY DEMAND

Plaintiff, High Yield REO LLC hereby demands a jury trial for all claims and issues

so triable.

DATE: G/18 (19

10

1610141.1

Respectfully Submitted,
High Yield REO, LLC
The Plaintiffs,

By Their Attorneys,

Ak 8

Christopher M, Reilly, BBO#674041
SLOANE AND WALSH, LLP

Three Center Plaza

Boston, MA 02108

(617) 523-6010
creilly@sloanewalsh.com
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 15 of 106

EXHIBIT A

1678133,1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 16 of 106

 

Lloyd’s Certificate

 

 

This Insurance is effected with certain Underwriters at Lloyd’s, London.

This Certificate is issued in accordance with the limited authorization granted to the
Correspondent by certain Underwriters at Lloyd's, London whose syndicate numbers and the
proportions underwritten by them can be ascertained from the office of the said Correspondent
(such Underwriters being hereinafter called “Underwriters") and in consideration of the
premium specified herein, Underwriters hereby bind themselves severally and not jointly, each
for his own part and not one for another, their Executors and Administrators.

The Assured is requested to read this Certificate, and if it is not correct, return it
immediately to the Correspondent for appropriate alteration.

All inquiries regarding this Certificate should be addressed to the following Correspondent:
AmWINS Access Insurarice Services

2 Rosenfeld Dr.
Hopedale, MA 01747

 

SLC-3 (USA) NMA2868 (24/08/00) Printed by the Corporation of Lloyd's.
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 17 of 106

CERTIFICATE PROVISIONS

1,
2.

Signature Required. This Certificate shall not be valid unless signed by the Correspondent on the attached Declaration Page.

Correspondent Not Insurer, The Correspondent is not an Insurer hereunder and neither is nor shall be liable for any loss or claim whatsoever.
The Insurers hereunder are those Underwriters at Lloyd’s, London whose syndicate numbers can be ascertained as hereinbefore set forth, As used
in this Certificate “Underwriters” shall be deemed to include incorporated as well as unincorporated persons or entities that are Underwriters at
Lloyd's, London.

Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after the inception date, earned premium must be paid
for the time the insurance has been in force.

Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount claimed to be due hereunder, Underwriters, at the
request of the Assured, will submit to the jurisdiction of a Court of competent jurisdiction within the United States. Nothing in this Clause
constitutes or should be understood to constitute a waiver of Underwriters' rights to commence an action in any Court of competent jurisdiction in
the United States, to remove an action to a United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of
the United States or of any State in the United States. It is further agreed that service of process in such suit may be made upon the firm or person
named in item 7 of the attached Declaration Page, and that in any suit instituted against any one of them upon this contract, Underwriters will
abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/or upon request of the
Assured to give a written undertaking to the Assured that they will enter a general appearance upon Underwriters’ behalf in the event such a suit
shall be instituted,

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor, Underwriters hereby
designate the Superintendent, Commissioner or Director of Insurance or other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by
or on behalf of the Assured or any beneficiary hereunder arising out of this contract of insurance, and hereby designate the above-mentioned as
the person to whom the said officer is authorized to mail such process or a true copy thereof.

Assignment. This Certificate shall not be assigned either in whole or in part without the written consent of the Correspondent endorsed hereon.

Attached Conditions Incorporated. This Certificate is made and accepted subject to all the provisions, conditions and warranties set forth
herein, attached or endorsed, all of which are to be considered as incorporated herein.

Short Rate Cancellation. If the attached provisions provide for cancellation,.the table below will be used to calculate the short rate proportion of
the premium when applicable under the terms of cancellation,

Short Rate Cancellation Table For Term of One Year.

Bays

Force Premiam Force Premium Force Premium

Insurance in Per Cent of one year Days Insurance in Per Cent of one year Days Insurance in Per Cent of one year Days Insurance in Per Cent of one year
Force Premiom

     
     
    
      
       
 
      
    
  
      
         
 
 

  
  
 

 
 

     
      
    

        

.. 5% 184 156.0... 53% 256 + 260...

2 157 - 160... 54 261 ~ 264,
3- 4, 16D + W64icccccin dS 265 - 269....,
S- 6. 165 - 167... 270-273. (9 mos )
7. &B. 168-171... QTM DTB cone
9- 10. 172-175... 279 - 282.
\b~ 42. 176 - 178... 283 - 287.
id~- 14, 179 - 182(6 mos). 288 - 291.
15-16. 183 - 187... te 292 ~ 296.
17-18. 188-19 62 | 297-361...
19- 20... 192 - 19
2r- 22 197 - 20 306 - 310...
23- 28 201 - 20 311-314,
26- 29... 206 ~ 209...
30- 32( 1 mos) 210-214 (7 mos). :
33- 36... 215-218. stat f
37- 40 “ 249 - 223.. 9 329 - 332... 93
a)- 43 128-131, 224 ~ 228., 0 333-337 (1) mos).. 94
44-47 132-135. 229 - 232.. 338 - 342... 535
ab- 3 136-138. 233 ~ 237. 343 - 346 96
$2- 54 139 - 142. 3
§§- 58... ‘8 143 - 146.
59- 62(2 mos).. AQT 147 ~ $49.
Odie: (6 Sruviviaveniene's sae dB 150-1535 mos)...

   

Rules applicable to insurance with terms less than or more than one year:

apply the short rate table for annual insurance to the full annual premium determined as for insurance

A. If insurance has been in force for one year or less,
written for a term of one year.

Bi If insurance has been in force for more than one year:

1, Determine full annual premium as for insurance written for a term of one year,

2. Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata earned premium on the basis of the ratio of the length of
time beyond one year the insurance has been in force to the lengtli of time beyond one year for which the policy was originally written.

a Add premium produced in accordance with items (1) and (2) to obtain earned premium during full period insurance has been in force.

24/08/00

NMA2868
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 18 of 106

This Declaration Page is attached to and forms part of Certificate provisions(Form SLC-3 USA NMA 2868) oo0c0000000000

 

Certificate Reference No: ATR/R/455483.01 Authority Reference No: 8123018AWi1099

 

1.Name of insured: High Yield REO, LLC

Mailing Address of Insured: 404 South Huntington Insured Location: 108 East Lake St.
Ave. Winsted, CT 06098

Jamaica Plain, MA 02130

 

 

 

 

Ter

 

2. Effective From: 13 April 2018 To: 13 October 2018 both days at 12:01 a.m. standard time

 

 

3.Insurance ta be effected with certain UNDERWRITERS AT LLOYD’S, LONDON 100%

 

4,.Terms and Conditions
Please see attached for specific Policy limits, deductibles and coverages applicable to the certificate.

 

 

 

 

COVERAGE COVERAGE PROVIDED PREMIUM

Property Yes $6,375.00

Premises Liability Yes $275.00
Additional Coverage As Specified

TOTAL PREMIUM $6,650.00

NOTICE Surplus Lines Tax $266.00

THIS IS A SURPLUS LINES POLICY AND IS a: Polley Z. $75.00

NOT PROTECTED BY THE CONNECTICUT pene eae

INSURANCE GUARANTY ASSOCIATION.
TOTAL DUE $6,991.00

THIS POLICY [S SUBJECT TO CANCELLATION IF A SATISIFACTORY PHOTOGRAPH IS NOT RECEIVED WITHIN 30 DAYS OF BINDING.
IN ADDITION, WHERE BUILDING AND OTHER STRUCTURE VALUE COMBINED EXCEEDS $500,000, THIS POLICY IS SUBJECT TO
CANCELLATION IF A SATISFACTORY INSPECTION IS NOT RECEIVED WITHIN 30 DAYS OF BINDING

5, Retail Broker: E.M. Freedman Insurance By:
20 Scanion Dr.
Randolph, MA 02368

Correspondent Dated:09 April 2018
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 19 of 106

This Declaration Page Is attached to and forms part of Certificate provisions (Form SLC-3 USA NMA2868)

Certificate Reference No: ATR/R/455483.01

Authority Reference No: B123018AW11099

 

 

 

 

 

 

 

Pr perty:
Limit(s) Coverage Premium
Coverage A — Dwelling (Subject 80% $1,500,000 Special Form - ACV
Coinsurance)
Coverage B ~ Other Structures SO No
Coverage C ~ Personal Property {ex-theft) $0 No ~
Coverage D — Fair Rental Value $0 Neo
Coverage £ — Additional Living Expenses 50 No
Coverage F - Other Coverages As defined in endorsement ATR-71
Coverage A Theft $25,000 Yes
Total Property $6,375.00
Premises Liability:
Limit(s) Coverage Premium
Each Occurrence Limit $1,000,000 Yes
Medical Payments Per Person/Aggregate Limit $5,000/$5,000 Yes
Total Liability $275.00
Additional Coverages:
Limit(s) Coverage Premium
Vandalism & Malicious Mischief included Yes
Water Damage Full limit Yes
Renovations so Description ~ N/A

 

 

 

Deductibles:

Wind and Hail Deductible per occurrence
All Other Perils Deductible per occurrence
Coverage A Theft Deductible per occurrence
Water Damage Deductible per occurrence

Limit(s)
$2,500
$2,500
$2,500
$2,500

 

 

 

 
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 20 of 106

This Declaration Page is attached to and forms part of Certificate provisions (Form SLC-3 USA NMA2868)

 

Certificate Reference No: ATR/R/455483.01

Forms and Endorsements:

Insurance Binder - Dwelling Package (Special)

INVOICE New Policy

NMA2868 Lloyds Certificate (SLC-3 USA) - Dwelling Package
(Special)

CG 21 49 09 99 - Total Pollution Exclusion Endorsement
DL O1 06 06 97 - Special Provisions - Connecticut

DL 24 01 07 88 Personal Liability

DL 241107 88 Premises Liability (Non-Owner occupied
Dwelling)

DL 24 16 07 88 No Coverage For Home Day Care Business
DL 25 06 03 06 - Special Provisions - Connecticut

DL 25 06 06 97 - Special Provisions - Connecticut

DP 00 03 12 02 - Dwelling Property 3 Special Form

DP 01 06 03 06 - Special Provisions - Connecticut

DP 04 76 12 02 Actual Cash Value Loss Settlement

ATR-1 Mold and Fungi Exclusion Clause - DP

ATR-6 Mold and Fungi Exclusion Clause - DL

ATR-8 Construction Operations Exclusion

ATR-19 Other Structures Coverage Endorsement (Vacant
Property)

ATR-21 Vacancy Permit - Dwelling Property (Special)
ATR-23 Vandalism or Malicious Mischief Endorsement ~
Owelling Property (Special)

ATR-30 Minimum Earned Premium Endorsement
ATR-34 Sprinkler Leakage Exclusion - Vacant Dwelling
Property (Special)

ATR-35 Schedule of Underwriters

ATR-68 Swimming Pool Limited Premises Liability Coverage

Endorsement

ATR-69 Amendatory Endorsement Personal Liability
Coverage

ATR-71 Coverage F. (Other Coverages) Exclusion and
Limitation Endorsement

ATR-92 Pre Existing Damage Exclusion

ATR-111 Theft Amendatory Endorsement (Coverage A -
Dwelling)

ATR-112 Water Damage Amendatory Endorsement (Dwelling

Property - Special)

LSW 1001 Several Liability Notice

LSW 1135b - Lloyds Privacy Statement

NMA 1331 Cancellation Clause

NMA 2340 Seepage and Pollution and Contamination
(Combined Clause)

NMA2802 Electronic Date Recognition Exclusion (EDRE)
NMA 2920 Terrorism Exclusion Endorsement

NMA 2962 Biological or Chemical Materials Exclusion
LMA3100 Sanction Limitation and Exclusion Clause

Additional insured (none if blank)

Authority Reference No: B123018AWI1039

LSW 546 Total or Constructive Loss

NMA 464 War and Civil War Exclusion Clause

NMA 1191 Radioactive Contamination Exclusion Clause —
Physical Damage ~ Direct (U.S.A.)

ATR-11 Vacant Dwelling Liability Combination Endorsement:
Employment Related Practices Exclusion;

Lead Contamination Exclusion;

Punitive or Exemplary Damages, Fines or Penalties Exclusion;
Asbestos, Silica and Formaldehyde Exclusion;

Assault, Battery and Negligent Hiring/Supervision Exclusion;
independent Contractors’ Employees or Leased Workers
Exclusion;

Dog Exclusion.
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 21 of 106

Additional Other Interest Details
Mortgagee Endeavor High Yield Mortgage, LLC, ISAOA/ATIMA, 404 South

Huntington Ave., Jamaica Plain, MA, 02130

Service of Suit: In event of claim, please notify the following:
Walker Wilcox Matousek LLP Mclarens Young International
One North Franklin Street, Suite 3200, 1200 Roosevelt Road, Suite 206, Glen Ellyn
Chicago, iL 60606-3610 illinois, 60137

Phone: 630.409.1460, Fax:630-953-6049
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 22 of 106

COMBINATION ENDORSEMENT — VACANT PROPERTY LIABILITY
COVERAGE

THE FOLLOWING EXCLUSIONS MODIFY THE INSURANCE PROVIDED
UNDER THE LIABILITY COVERAGE PART. THEY CHANGE THE POLICY.
PLEASE READ THEM CAREFULLY.

EXCLUSION — EMPLOYMENT RELATED PRACTICES

This insurance does not apply to “bodily injury” and/or “personal and advertising injury”
arising out of any:

(1) Refusal to employ;

(2) Termination of employment,

(3) Coercion, demotion, evaluation, reassignment, discipline, defamation,
harassment, humiliation, discrimination or other employment-related
practices, policies, acts or omissions;

(4) Consequential “bodily injury”, “personal and advertising injury” as a result
of (1) through (3) above; or

(5) Allegations that any insured’s acts, errors or omissions, whether
negligent or otherwise, in connection with the supervision or control of
employees, agents or representatives caused or contributed to any such
“bodily injury” and/or “personal and advertising injury.”

This exclusion applies whether the insured may be held liable as an employer or in any
other capacity and to any obligation to share damages with or to repay someone else who
must pay damages because of the injury.

 

EXCLUSION - LEAD CONTAMINATION

This insurance does not apply to:

(1) “Bodily injury”, “property damage”, “personal and advertising injury” or
“medical payments” arising out of the ingestion, inhalation or absorption of lead
in any form;

(2) Any loss, cost or expense arising out of any request, demand or order that any
insured or others test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or assess the effects of lead; or

(3) Any loss, cost or expense arising out of any claim or suit by or on behalf of a
governmental authority for damages because of testing for, monitoring, cleaning
up, removing, containing, treating, detoxifying or neutralizing, or in any way
responding to, or assessing the effects of lead.

 

ATR- I Lof4
07/2003
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 23 of 106

EXCLUSION ~ PUNITIVE OR EXEMPLARY DAMAGES, FINES OR
PENALTIES

This insurance does not apply to any claim, or provide any indemnity, for punitive or
exemplary damages, fines or penalties of any kind whatsoever. Ifa suit seeking both
compensatory and punitive or exemplary damages has been brought against an insured

for a claim otherwise within the coverage provided by this policy, we wil’ provide a
defense for such action. We will not have any obligation to pay for any costs, interest or
other sums of any kind attributable to punitive or exemplary damages, or any fines or
penalties of any nature.

 

EXCLUSION — ASBESTOS, SILICA AND FORMALDEHYDE
This insurance does not apply to:

(1) “bodily injury” caused by asbestosis, silicosis, mesothelioma, emphysema,
pneumoconiosis, pulmonary fibrosis, pleuritis, endothelioma or any other disease or
ailment caused by or aggravated by exposure to, or inhalation, consumption or
absorption of, asbestos fibers or dust, silica dust or formaldehyde of any kind
whatsoever;

(2) “property damage” due to or arising out of the actual or alleged presence of
asbestos, silica or formaldehyde in any form whatsoever, including the costs of
investigating or testing for, monitoring, cleaning up, removing or disposing of any
such substance;

(3) any loss, cost or expense arising out of any:

(a) request, demand, order or statutory or regulatory requirement that any insured or
others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in
any way respond to, or assess, the effects of asbestos fibers or dust, silica dust or
formaldehyde of any kind whatsoever;

(b) claim or suit by or on behalf of a governmental authority for damages because of
testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
neutralizing, or in any way responding to, or assessing the effects of, any such
substance.

 

ATR- 11 2 of 4
07/2003
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 24 of 106

EXCLUSION — ASSAULT, BATTERY AND NEGLIGENT
HIRING/SUPERVISION

This insurance does not apply to “bodily injury” or “property damage”:

(1) Arising out of an assault or battery, provoked or unprovoked, or out of any
act or omission in connectica with prevention or suppression of an assault or
battery, committed by any insured or an employee or agent of any insured;
or

(1) Arising out of any allegations that any insured’s acts, errors or omissions,
whether negligent or otherwise, in connection with the hiring, retention,
training, supervision or control of any employees, agents or
representatives, caused, or contributed or related to, any assault or battery.

 

EXCLUSION - INDEPENDENT CONTRACTORS’ EMPLOYEES OR LEASED
WORKERS

 

39 66 29 68

This insurance does not apply to “bodily injury”, “property damage”, “personal and
advertising injury” or “medical payments” to:

(1) Any employee or leased worker of independent contractors arising out of
operations performed for the insured by said independent contractors or an
snsured’s acts or omissions in connection with the general supervision of such
operations if the insured has rejected the obligation of any workers’ compensation
or any similar law, or abrogated, waived or otherwise set aside common rights or
defenses generally accorded an employer under any workers’ compensation,
disability benefits or unemployment compensation law or similar law; or

(2) The spouse, child, parent, brother or sister of that employee or leased worker as a
consequence of (1) above.

 

EXCLUSION - DOGS

 

This insurance does not apply to “bodily injury”, “property damage” or “medical
payments” caused by a dog of any breed whether or not such dog is owned by the
insured.

 

ATR- 1] 3 of 4
07/2003
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 25 of 106

TOTAL POLLUTION EXCLUSION ENDORSEMENT

This insurance does not apply to:

(1) “Bodily injury” or “property damage” which would not have occurred in
whole or in part but for the actual, alleged or threatened discharge,

. dispersal, seepage, migration, release or escape of “pollutants” at any tim.

(2) Any loss, cost or expense arising out of any:

(a) Request, demand, order or statutory or regulatory requirement that
any insured or others test for, monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any way respond to, or assess the
effects of “pollutants”; or

(b) Claim or suit by or on behalf of a governmental authority for
damages because of testing for, monitoring, cleaning up, removing,
containing, treating, detoxifying or neutralizing, or in any way
responding to, or assessing the effects of, “pollutants”.

CG 21 49 09 99 Copyright, Insurance Services Office, Inc., 1998

 

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN
UNCHANGED

ATR- 1] 4 of 4

07/2003
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 26 of 106

PERSONAL LIABILITY
DL 01 06 06 97

UNLESS OTHERWISE PROVIDED, THE TERMS AND PROVISIONS OF THIS ENDORSEMENT
MODIFY THE INSURANCE PROVIDED UNDER YOUR POLICY. PLEASE READ IT CAREFULLY.

SPECIAL PROVISIONS — CONNECTICUT

PERSONAL LIABILITY ADDITIONAL POLICY CONDITIONS”
item 1. Concealment or Fraud is deleted.
6. Cancellation. The first two paragraphs of b. are deleted and replaced by the following:

b. We may cancel this policy only for the reasons stated below by letting you know in writing of the date
cancellation takes effect. This cancellation notice may be delivered to you, or mailed to you at your mail-
ing address shown in the Declarations by registered mail, certified mail or United States Post Office cer-

tificate of mailing.
The following Condition is added:

7, Nonrenewal. We may elect not to renew this policy and may do so by letting you know in writing at least 60
days before the expiration date of this policy. The written notice, stating the reasons for nonrenewal, may be
delivered to you, or mailed to you at your mailing address shown in the Declarations by registered mail, certi-
fied mail or United States Post Office certificate of mailing.

All other provisions of this policy apply.

DL 01 06 06 97 Copyright, insurance Services Office, Inc., 1997 Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 27 of 106

PERSONAL LIABILITY
DL. 24 01 07 88

 

We will provide t

AGREEMENT

ble provisions of this policy.

he insurance described in this policy in return for the premium and compliance with all applica-

 

DEFINITIONS

In this policy, "you" and “your” refer to the "named
insured" shown in the Declarations and the spouse if
a resident of the same household. "We," "us" and
“our’ refer to the Company providing this insurance.
In addition, certain words and phrases are defined as
follows:

1.

4.

DL 24 01 07 88

"bodily injury’ means bodily harm, sickness or
disease, including required care, loss of services
and death that results.

"business" includes trade, profession or occupa-
tion.

“insured” means you and residents of your house-
hold who are:

a. your relatives,

b. other persons under the age of 21 and in the
care of any person named above;

c. with respect to animals or watercraft to which
this policy applies, any person or organization
legally responsible for these animals or water-
craft which are owned by you or any person
included in 3a or 3b above. A person or or-
ganization using or having custody of these
animals or watercraft in the course of any
"business" or without consent of the owner is
not an “insured:"

d. with respect to any vehicle to which this policy
applies:

(1) persons while engaged in your employ or
that of any person included in 3a or 3b
above; or

(2) other persons using the vehicle on an
"insured location" with your consent.

"insured location" means:
a. the "residence premises;"

b. the part of other premises, other structures and
grounds used by you as a residence and:

(1) which is shown in the Declarations; or

(2) which is acquired by you during the policy
period for your use as a residence;

c. any premises used by you in connection with a
premises in 4a or 4b above;

d. any part of a premises:

Copyright, Insurance Services Office, inc., 1988, 1992

(1) not owned by an “insured,” and
(2) where an "insured" is temporarily residing;

e. vacant land, other than farm land, owned by or
rented to an “insured;"

f. land owned by or rented to an “insured” on
which a one to four family dwelling is being
built as a residence for an "insured;"

g. individual or family cemetery plots or burial
vaults of an “insured;" or

h. any part of a premises occasionally rented to
an “insured” for other than "business" use.

. "occurrence" means an accident, including con-

tinuous or repeated exposure to substantially the
same general harmful conditions, which results,
during the policy period, in:

a. "bodily injury;" or
b. “property damage.”

. "property damage" means physical injury to, de-

struction of, or loss of use of tangible property.

. "residence employee" means:

a. an employee of an "insured" whose duties are
related to the maintenance or use of the
"residence premises,” including household or
domestic services; or

b. one who performs similar duties elsewhere not
related to the "business" of an “insured."

. "residence premises" means:

a. the one family dwelling, other structures, and
grounds; or

b. that part of any other building;

where you reside and which is shown as the
"residence premises" in the Declarations.

"Residence premises” also means a two, three or
four family dwelling where you reside in at least
one of the family units and which is shown as the
"residence premises’ in the Declarations.

Page 1 of 5
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 28 of 106

 

 

LIABILITY COVERAGES

 

COVERAGE L. - PERSONAL LIABILITY

if a claim is made or a suit is brought against an
"insured" for damages because of "bodily injury” or
“property damage” caused by an “occurrence” to
which this coverage applies, we will:

1. pay up to our limit of lability for the damages for
which the "insured" is legally liable. Damages in-
clude prejudgment interest awarded against the
“insured.”

2. provide a defense at our expense by counsel of
our choice, even if the suit is groundless, false or
fraudulent. We may investigate and settle any
claim or suit that we decide is appropriate. Our
duty to settle or defend ends when the amount we
pay for damages resulting from the “occurrence”
equals our limit of liability.

COVERAGE M-— MEDICAL PAYMENTS TO

OTHERS

We will pay the necessary medical expenses that are

incurred or medically ascertained within three years
from the date of an accident

 

causing “bodily injury." Medical expenses means
reasonable charges for medical, surgical, x-ray, den-
tal, ambulance, hospital, professional nursing, pros-
thetic devices and funeral services. This coverage
does not apply to you or regular residents of your
household except "residence employees." As to oth-
ers, this coverage applies only: . —

4. to a person on the “insured location" with the
permission of an "insured," or

2. to a person off the "insured location," if the “bodily
injury:”
a. arises out of a condition on the "insured loca-

tion" or the ways immediately adjoining;

b. is caused by the activities of an "insured,"
c. is caused by a “residence employee” in the

course of the "residence employee's” employ-
ment by an "insured," or

d. is caused by an animal owned by or in the care
of an "insured."

 

EXCLUSIONS

4. Coverage L-Personal Liability and Coverage M-
Medical Payments to Others do not apply to
“bodily injury" or "property damage:”

a. which is expected or intended by the “insured.”

b.(1) arising out of or in connection with a
"business" engaged in by an “insured.” This
exclusion applies but is not limited to an act
or omission, regardless of its nature or cir-
cumstance, invalving a service or duty ren-
dered, promised, owed or implied to be
provided because of the nature of the
“business,”

(2) arising out of the rental or holding for rental
of any part of any premises by an “insured.”
This exclusion does not apply to the rental
or holding for rental of an "insured loca-
tion:”

(a) on an occasional basis if used only as a
residence;

(b) in part for use only as a residence,
unless a single family unit is intended
for use by the occupying family to lodge
more than two roomers or boarders; or

Page 2 of §

Copyright, insurance Services Office, Inc., 1988, 1992

(c) in part, as an office, school, studio or
private garage.

c. arising out of the rendering of or failure to
render professional services,

d. arising out of a prernises:
(1) owned by an “insured”
(2) rented to an "insured," or
(3) rented to others by an “insured;"
that is not an “insured location."
e. arising out of:

(1) the ownership, maintenance, use, joading
or unloading of motor vehicles or all other
motorized land conveyances, including
trailers, owned or operated by or rented or
loaned to an "insured;”

(2) the entrustment by an “insured” of a motor
vehicle or any other motorized land con-
veyance to any person, OF

(3) vicarious liability, whether or not statutorily
imposed, for the actions of a child or minor
using a conveyance excluded in paragraph
(1) or (2} above.

This exclusion does not apply to:

(1) a trailer not towed by or carried on a motor-
ized land conveyance.

DL 24 01 07 88
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 29 of 106

(2) a motorized land conveyance designed for
recreational use off public roads, not sub-
ject to motor vehicle registration and:

(a) not owned by an "Insured," or

(b) owned by an “insured” and on a “insured
location.”

(3) a motorized golf cart when used to play golf
on a golf course.

(4) a vehicle or conveyance not subject to
motor vehicle registration which is:

(a) used to service an “insured's" residence,

(b) designed for assisting the handicapped;
or

(c) in dead storage on an "insured location.”
f. arising out of:

(1) the ownership, maintenance, use, loading
or unloading of a watercraft described be-
low;

(2) the entrustment by an “insured” of a water-
craft described below to any person, or

(3) vicarious liability, whether or not statutorily
imposed, for the actions of a child or minor
using a watercraft described below.

Watercraft:

(1) with inboard or inboard-outdrive motor
power owned by an “insured,”

(2) with inboard or inboard-outdrive motor
power of more than 50 horsepower rented
to an “insured;"

(3) that are sailing vessels, with or without
auxiliary power, 26 feet or more in length
owned by or rented to an "insured," or

(4) powered by one or more outboard motors
with more than 25 total horsepower if the
outboard motor is owned by an “insured.”
But, outboard motors of more than 25 total
horsepower are covered for the policy pe-

riod if:
(a) you acquire them prior to the policy
period and:
(i) you declare them at policy inception;
or

(ii) your intention to insure is reported to
us in writing within 45 days after you
acquire the outboard motors.

(b) you acquire them during the policy
period.

This exclusion does not apply while the water-
craft is stored.

g. arising out of

{1) the ownership, maintenance, use, loading
or unloading of an aircraft;

DL 24 01 07 88

Copyright, insurance Services Office, Inc., 1988, 1992

(2) the entrustment by an “insured” of an air-
craft to any person, or

(3) vicarious liability, whether or not statutorily
imposed, for the actions of a child or minor
using an aircraft.

An aircraft means any contrivance used or de-
signed for flight, except model or hobby air-
craft not used or designed to carry people or
cargo.

h. caused directly or indirectly by war, including
undeclared war, civil war, insurrection, rebel-
lion, revolution, warlike act by a military force
or military personnel, destruction or seizure or
use for a military purpose, and including any
consequence of any of these. Discharge of a
nuclear weapon will be deemed a warlike act
even if accidental.

i. which arises out of the transmission of a com-
municable disease by an “insured.”

j. arising out of sexual molestation, corporal
punishment or physical or mental abuse.

k. arising out of the use, sale, manufacture, de-
livery, transfer or possession by any person of
a Controlled Substance(s) as defined by the
Federal Food and Drug Law at 21 U.S.C.A.
Sections 811 and 812. Controlled Substances
include but are not limited to cocaine, LSD,
marijuana and all narcotic drugs. However,
this exclusion does not apply to the legitimate
use of prescription drugs by a person following
the orders of a licensed physician.

Exclusions d., e., f, and g. do not apply to "bodily

injury” to a "residence employee” arising out of

and in the course of the “residence employee's"

employment by an “insured.”

. Coverage L-Personal Liability, does not apply

to:
a. liability:
(1) for any loss assessment charged against

you as a member of an association, corpo-
ration or community of property owners,

(2) under any contract or agreement. However,
this exclusion does not apply to written
contracts:

(a) that directly relate to the ownership,
maintenance or use of an “insured loca-
tion;" or

(b) where the liability of others is assumed
by the "insured" prior to an

“occurrence;"
unless excluded in (1) above or elsewhere
in this policy.
b. "property damage” to property owned by the
“insured.”

c. "property damage” to property rented to, oc-
cupied or used by or in the care of the
“insured.” This exclusion does not apply to
"property damage" caused by fire, smoke or
explosion.

Page 3 of 5
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 30 of 106

d. “bodily injury" to any person eligible to receive
any benefits:

(1) voluntarily provided, or

(2) required to be provided;

by the "insured" under any:

(1) workers' compensation law;

(2) non-occupational disability law; or

(3) occupational disease law.

e. "bodily injury" or "property damage” for which

an “insured” under this policy:

(1) is also an insured under a nuclear energy
liability policy; or

(2) would be an insured under that policy but
for the exhaustion of its limit of liability.

. nuclear energy liability policy is one issued

y:

(1) American Nuclear Insurers,

(2) Mutual Atomic Energy Liability Underwrit-
ers;

(3) Nuclear Insurance Association of Canada;

or any of their successors.

f. "bodily injury” to you or an "insured" within the
meaning of part a. or b. of "insured" as de-
fined.

3. Coverage M-Medical Payments to Others, does

not apply to “bodily injury"
a. toa “residence employee" if the "bodily injury:"
(1) occurs off the “insured location,” and

{2} does not arise out of or in the course of the
"residence employee's" employment by an
“insured.”

b. to any person eligible to receive benefits:
(1) voluntarily provided, or
(2) required to be provided;
under any:
(1) workers' compensation law;
(2) non-occupational disability law, or
(3) occupational disease law.
c. from any:
(1) nuclear reaction;
(2) nuclear radiation; or
(3) radioactive contamination;

all whether controlled or uncontrolled or how-
ever caused; or

(4) any consequence of any of these.

d. to any person, other than a "residence em-
ployee” of an "insured," regularly residing on
any part of the "insured location.”

 

ADDITIONAL COVERAGES

We cover the following in addition to the limits of
liability:
1. Claim Expenses. We pay:

a. expenses we incur and costs taxed against an
"insured" in any suit we defend;

b. premiums on bonds required in a suit we de-
fend, but not for bond amounts more than the
limit of liability for Coverage L. We need not
apply for or furnish any bond;

c. reasonable expenses incurred by an "insured"
at our request, including actual loss of earnings
(but not loss of other income) up to $50 per
day, for assisting us in the investigation or de-
fense of a claim or suit;

d. interest on the entire judgment which accrues
after entry of the judgment and before we pay
or tender, or deposit in court that part of the
judgment which does not exceed the limit of li-
ability that applies.

2. First Aid Expenses. We will pay expenses for
first aid to others incurred by an “insured" for
“bodily injury" covered under this policy. We will
not pay for first aid to you or any other “insured.”

Page 4 of §

Copyright, Insurance Services Office, Inc,, 1988, 1992

3. Damage to Property of Others. We will pay, at
replacement cost, up to $500 per “occurrence” for
"property damage" to property of others caused by
an “insured.”

We will not pay for "property damage:"
a. caused intentionally by an “insured” who is 13
years of age or older;
b. to property owned by an “insured;"
c. to property owned by or rented to a tenant of
an “insured” or a resident in your household; or
d. arising out of:
(1) abusiness” engaged in by an "insured."
(2) any act or omission in connection with a
premises owned, rented or controlled by an

"insured," other than the "insured location;”
or

(3) the ownership, maintenance or use of air-
craft, watercraft or motor vehicles or all
other motorized land conveyances.

This exclusion does not apply to a motor-
ized land conveyance designed for recrea-
tional use off public roads, not subject to
motor vehicle registration and not owned
by an "insured."

DL 24 01 07 88
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 31 of 106

 

DL 24 01 07 88

CONDITIONS

4. Limit of Liability. Our total liability under Cover-

age L for all damages resulting from any one
"occurrence" will not be more than the limit of li-
ability for Coverage L as shown in the Declara-
tions. This fimit is the same regardless of the
number of “insureds," claims made or persons in-
jured. All "bodily injury" and "property damage"
resulting from any one accident or from continu-
ous or repeated exposure to substantially the
same general harmful conditions shall be consid-
ered to be the result of one “occurrence.”

Our total liability under Coverage M for all medical
expense payable for “bodily injury" to one person
as the result of one accident will not be more than
the limit of liability for Coverage M as shown in
the Declarations.

. Severability of Insurance. This insurance applies
separately to each "insured." This condition will
not increase our limit of liability for any one
“occurrence.”

. Duties After Loss. In case of an accident or
“occurrence,” the "insured" will perform the follow-
ing duties that apply. You will help us by seeing
that these duties are performed:

a. give written notice to us or our agent as soon
as is practical, which sets forth:

(1) the identity of the policy and "insured;"

(2) reasonably available information on the
time, place and circumstances of the acci-
dent or “occurrence,” and

(3) names and addresses of any claimants and
witnesses,

b. promptly forward to us every notice, demand,
summons or other process relating to the acci-
dent or "occurrence,"

c. at our request, help us:
(1) to make settlement;

(2) to enforce any right of contribution or in-
demnity against any person or organization
who may be liable to an "insured,"

(3) with the conduct of suits and attend hear-
ings and trials,

(4) to secure and give evidence and obtain the
attendance of witnesses;

d. under the coverage — Damage to Property of
Others ~ submit to us within 60 days after the
loss, a sworn statement of loss and show the
damaged property, if in the “insured's" control;

e. the "insured" will not, except at the "insured's"
own cost, voluntarily make payment, assume
obligation or incur expense other than for first
gid to others at the time of the "bodily injury."

Copyright, Insurance Services Office, inc., 1988, 1992

. Duties of an Injured Person-Coverage M-

Medical Payments to Others.

The injured person or someone acting for the in-
jured person will:

a. give us written proof of claim, under oath if
required, as soon as is practical, and

b. authorize us to obtain copies of medical re-
ports and records.

The injured person will submit to physical exami-
nation by a doctor of our choice when and as of-
ten as we reasonably require.

. Payment of Claim-Coverage M-Medical Pay-

ments to Others. Payment under this coverage is
not an admission of liability by an "insured" or us.

. Suit Against Us. No action can be brought

against us unless there has been compliance with
the policy provisions.

No one will have the right to join us as a party to
any action against an “insured.” Also, no action
with respect to Coverage L can be brought against
us until the obligation of the "insured" has been
determined by final judgment or agreement signed
by us.

. Bankruptcy of an Insured. Bankruptcy or insol-

vency of an "insured" will not relieve us of our ob-
ligations under this policy.

. Other Insurance-Coverage L-Personal Liabil-

ity. This insurance is excess over other valid and
collectible insurance except insurance written
specifically to cover as excess Over the limits of
liability that apply in this policy.

. Policy Period. This policy applies only to "bodily

injury" or "property damage" which occurs during
the policy period.

40. Subrogation. An “insured” may waive in writing

before a loss all rights of recovery against any
person. If not waived, we may require an assign-
ment of rights of recovery for a loss to the extent
that payment is made by us.

lf an assignment is sought, an "insured" must sign
and deliver all related papers and cooperate with
us.

Subrogation does not apply to Medical Payments
to Others or Damage to Property of Others.

Page 5 of 5
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 32 of 106

PERSONAL LIABILITY
DL 24 11 07 88

PREMISES LIABILITY
(Non-Owner Occupied Dwelling)

 

For the premium charged, the premises shown below are included in the definition of "insured location."
Coverage L - Personal Liability and Coverage M - Medical Payments to Others are restricted to apply only with
respect to "bodily injury" and "property damage" arising out of the ownership, maintenance or use of the premises
shown below... Lan

Exclusion 1.b.(2) does not apply to the premises shown below.

Location* Number of Families*
108 East Lake St.

Winsted

CONNECTICUT

06098

+Entries may be left blank if shown elsewhere in this policy for this coverage.
All other provisions of this policy apply.

DL 24 11 07 88 Copyright, Insurance Services Office, Inc., 1988 Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 33 of 106

PERSONAL LIABILITY
DL 24 16 07 88

NO COVERAGE FOR
HOME DAY CARE BUSINESS

 

if an "insured" regularly provides home day care
services to a person or persons other than "insureds"
and receives monetary or other compensation for
such services, that enterprise is a “business.” Mutual
exchange of home day care services, however, is not
considered compensation. The rendering of home
day care services by an “insured” to a relative of an
“insured” is not considered a "business."

DL 24 16 07 88

Copyright, Insurance Services Office, Inc., 1988

Therefore, with respect to a home day care enterprise

which is considered to be a “business," this policy

does not provide coverage, because a "business" of
_ an “insured" is excluded under Exclusion 1.b.(1).

THIS ENDORSEMENT DOES NOT CONSTITUTE A
REDUCTION OF COVERAGE.

Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 34 of 106

PERSONAL LIABILITY
DL 25 06 03 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SPECIAL PROVISIONS — CONNECTICUT

DEFINITIONS
Paragraph A. is replaced by the following:

A. In this policy, "you" and "your" refer to the "named
insured" shown in the Declarations and:

4. The spouse; or

2. A party who, with the "named insured", has
entered into a civil union under, recognized un-
der Connecticut law;

if a resident of the same household.
EXCLUSIONS

Under Item 2, Coverage L — Personal Liability in
Endorsement DL 24 01, Paragraph f. is deleted and in
Endorsement DL. 24 82, Item 6. is deleted.

CONDITIONS
Paragraph 5. Death is replaced by the following:
5. Death

lf any person named in the Declarations or:

a. The spouse if a resident of the same
household: or

b. A party who has entered into a civil union,
recognized under Connecticut law, with any
person named in the Declarations if a resi-
dent of the same household;

dies, the following apply:

4. We insure the legal representative of the de-
ceased but only with respect to the premises
and property of the deceased covered under
the policy at the time of death;

DL 25 06 03 06

© ISO Properties, inc., 2005

2. "Insured" includes:

a. An “insured” who is a member of your
household at the time of your death, but
only while a resident of the "residence
premises"; and

b. With respect to your property, the person
having proper temporary custody of the
property until appointment and qualification
of a legal representative.

The following condition is added:

41.Concealment or Fraud. The entire policy will be
void if, whether before or after a loss, an "insured"
has intentionally:

a. Concealed or misrepresented any material fact
or circumstance;

b. Engaged in fraudulent conduct; or
c. Made material faise statements;
relating to this insurance.

All other provisions of this policy apply.

Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 35 of 106

PERSONAL LIABILITY
DL 25 06 06 97

UNLESS OTHERWISE PROVIDED, THE TERMS AND PROVISIONS OF THIS ENDORSEMENT
MODIFY THE INSURANCE PROVIDED UNDER YOUR POLICY. PLEASE READ IT CAREFULLY.

SPECIAL PROVISIONS — CONNECTICUT

EXCLUSIONS

Under Item 2. Coverage L — Personal Liability in Endorsement DL. 24 01, Paragraph f. is deleted and in En-
dorsement DL 24 82, Item 6. is deleted.

CONDITIONS

The following condition is added:

414.Concealment or Fraud. The entire policy will be void if, whether before or after a loss, an "insured" has
intentionally:

a. concealed or misrepresented any material fact or circumstance;
b. engaged in fraudulent conduct; or
c. made material false statements,
relating to this insurance.
All other provisions of this policy apply.

DL 25 06 06 97 Copyright, Insurance Services Office, Inc., 1997 Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 36 of 106

DWELLING
DP 00 03 12 02

DWELLING PROPERTY 3 — SPECIAL FORM

AGREEMENT

We will provide the insurance described in this policy
in return for the premium and compliance with all
applicable provisions of this policy,

DEFINITIONS

In this policy, "you" and "your" refer to the "named
insured” shown in the Declarations and the spouse if a
resident of the same household. "We," "us" and “our”
refer to the Company providing this insurance.

DEDUCTIBLE

Unless otherwise noted in this policy, the following
deductible provision applies:

Subject to the policy limits that apply, we will pay only
that part of the total of all loss payable that exceeds
the deductible amount shown in the Declarations.

COVERAGES

This insurance applies to the Described Location,
Coverages for which a Limit of Liability is shown and
Perils Insured Against for which a Premium is stated.

A, Coverage A— Dwelling
1. We cover:

a. The dwelling on the Described Location
shown in the Declarations, used principally
for dwelling purposes, including structures
attached to the dwelling,

b. Materials and supplies located on or next to
the Described Location used to construct,
alter or repair the dwelling or other struc-
tures on the Described Location; and

c. tf not otherwise covered in this policy,
building equipment and outdoor equipment
used for the service of and located on the
Described Location.

2. We do not cover land, including land on which
the dwelling is located.
B. Coverage B — Other Structures

4. We cover other structures on the Described
Location, set apart from the dwelling by clear
space. This includes structures connected to
the dwelling by only a fence, utility line or simi-
lar connection.

2. We do not cover:

a. Land, including land on which the other
structures are located;

b. Other structures rented or held for rental to
any person not a tenant of the dwelling, un-
less used solely as a private garage,

DP 00 03 12 02

© 1SO Properties, Inc., 2002

c. Other structures used in whole or in part for
commercial, manufacturing or farming pur-
pases. However, we do cover a structure
that contains commercial, manufacturing or
farming property solely owned by you or a
tenant of the dwelling provided that such
property does not include gaseous or liquid
fuel, other than fuel in a permanently in-
stalled fuel tank of a vehicle or craft parked
or stored in the structure; or

d. Gravemarkers, including mausoleums.
C. Coverage C -- Persona! Property
41. Covered Property

We cover personal property, usual to the occu-
pancy as a dwelling and owned or used by you
or members of your family residing with you
while it is on the Described Location, After a
loss and at your request, we will cover personal
property owned by a guest or servant while the
property is on the Described Location.

2. Property Not Covered
We do not cover:

a. Accounts, bank notes, bills, bullion, coins,
currency, deeds, evidences of debt, gold
other than goldware, letters of credit, manu-
scripts, medals, money, notes other than
bank notes, passports, personal records,
platinum other than platinumware, securi-
ties, silver other than silverware, tickets,
stamps, scrip, stored value cards and smart
cards;

b. Animals, birds or fish;

c, Aircraft meaning any contrivance used or
designed for flight including any parts
whether or not attached to the aircraft.

We do cover mode! or hobby aircraft not
used or designed to carry people or cargo,

d. Hovercraft and parts. Hovercraft means a
self-propelled motorized ground effect vehi-
cle and includes, but is not limited to, flare-
craft and alr cushion vehicies;

e. Motor vehicles or all other motorized land
conveyances.

(1) This includes:

(a) Their accessories, equipment and
parts; or

Page 1 of 13
Page 2 of 13

Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 37 of 106

(b) Any device or instrument for the
transmitting, recording, receiving or
reproduction of sound or pictures
which is operated by power from the
electrical system of motor vehicles
and all other motorized Jand convey-
ances, and its accessories, Accesso-
ries include antennas, tapes, wires,
records, discs or other media that
can be used with any device or in-
strument described above.

The exclusion of property described in
(a) and (b) above applies only while
such property is in or upon the vehicle or
conveyance.

(2) We do cover motor vehicles or other
motorized land conveyances not re-
quired to be registered for use on public
roads or property which are:

(a) Used solely to service the Described
Location; or

(b) Designed to assist the handicapped;

f. Watercraft of all types, other than rowboats
and canoes,

g. Data, including data stored in:

(1) Books of account, drawings or other
paper records, or

(2) Computers and related equipment;

We do cover the cost of blank recording or
storage media, and of prerecorded com-
puter programs available on the retail mar-
ket;

h. Credit cards, electronic fund transfer cards
or access devices used solely for deposit,
withdrawal or transfer of funds;

i. Water or steam; or
j. Gravernarkers, including mausoleums.

. Property Removed To A Newly Acquired
Principle Residence

\f you remove personal property from the De-
scribed Location to a newly acquired principal
residence, the Coverage C limit of liability will
apply at each residence for the 30 days imme-
diately after you begin to move the property
there. This time period will not extend beyond
the termination of this policy. Our liability is lim-
ited to the proportion of the limit of liability that
the value at each residence bears to the total
value of all personal property covered by this
policy,

D. Coverage D — Fair Rental Value

1.

3.

4,

if a loss to property described in Coverage A, B
or C by a Peril Insured Against under this policy
makes that part of the Described Location
rented to others or held for rental by you unfit
for its normal use, we cover the fair rental value
of that part of the Described Location rented to
others or held for rental by you less any ex-
penses that do not continue while that part of
the Described Location rented or held for rental
is not fit to live in.

Payment will be for the shortest time required
to repair or replace that part of the Described
Location rented or held for rental.

if a civil authority prohibits you from use of the
Described Location as a result of direct dam-
age to a neighboring location by a Peril Insured
Against in this policy, we cover the Fair Rental
Value loss for no more than two weeks.

The periods of time referenced above are not
limited by the expiration of this policy.

We do not cover loss or expense due to can-
cellation of a lease or agreement.

E. Coverage E — Additional Living Expense

1.

3.

4.

if. a loss to property described in Coverage A, B
or C by a Peril Insured Against under this policy
makes the Described Location unfit for its nor-
mal use, we cover any necessary increase in
living expenses incurred by you so that your
household can maintain its normal standard of
living.

Payment will be for the shortest time required
to repair or replace the Described Location or,
if you permanently relocate, the shortest time
required for your household to settle elsewhere.

lf a civil authority prohibits you from use of the
Described Location as a result of direct dam-
age to a neighboring location by a Peril Insured
Against in this policy, we cover the Additional
Living Expense loss for no more than two
weeks.

The periods of time referenced above are not
limited by the expiration of this policy.

We do not cover loss or expense due to can-
cellation of a lease or agreement.

F. Other Coverages

1.

© 1SO Properties, Inc., 2002

Other Structures

You may use up to 10% of the Coverage A limit
of liability for loss by a Peril Insured Against to
other structures described in Coverage B.

This coverage js additional insurance.

DP 00 03 12 02
DP 00 03 12 02

Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 38 of 106

. Debris Removal

We will pay your reasonable expense for the
removal of:

a. Debris of covered property if a Peril Insured
Against causes the loss; or

b. Ash, dust or particles from a volcanic erup-
tion that has caused direct loss to a building
ot property contained in a building.

This expense is included in the limit of liability
that applies to the damaged property.

. Improvements, Alterations And Additions

If you are a tenant of the Described Location,
you may use up to 10% of the Coverage C limit
of liability for loss by a Peril Insured Against to
improvements, alterations and additions, made
or acquired at your expense, to that part of the
Described Location used only by you.

This coverage is additional insurance.
. World-Wide Coverage

You may use up to 10% of the Coverage C limit
of liability for loss by a Peril Insured Against to
property covered under Coverage C except
rowboats and canoes, while anywhere in the
world.

Use of this coverage reduces the Coverage Cc
limit of liability for the same loss.

. Rental Value And Additional Living Expense

You may use up to 20% of the Coverage A limit
of liability for loss of both fair rental value as
described in Coverage D and additional living
expense as described in Coverage Ei

This coverage is additional insurance.
. Reasonable Repairs

a. In the event that covered property is dam-
aged by a Peril Insured Against, we will pay
the reasonable cost incurred by you for
necessary measures taken solely to protect
against further damage.

b. If the measures taken involve repair to other
damaged property, we will pay for those
measures only if that property Is covered
under this policy and the damage to that
property is caused by a Peril insured
Against. This coverage does not:

(1) Increase the limit of liability that applies
to the covered property; or
(2) Relieve you of your duties, in case of a

loss to covered property, as set forth in
Condition D.2,

© ISO Properties, Inc., 2002

7. Property Removed

We insure covered property against direct loss
from any cause while being removed from a
premises endangered by a Peril insured
Against and for no more than 30 days while
removed.

This coverage does not change the limit of li-
ability that applies to the property being re-
moved.

8. Trees, Shrubs And Other Plants

We cover trees, shrubs, plants or lawns, on the
Described Location for loss caused by the fol-
lowing Perils Insured Against:

a. Fire or lightning;

b. Explosion;

Riot or civil commotion;
Aircraft;

Vehicles not owned or operated by you or a
resident of the Described Location; or

Vandalism or malicious mischief, including
damage during a burglary or attempted bur-
glary, but not theft of property.

The limit of liability for this coverage will not be
more than 5% of the Coverage A limit of liabil-
ity, or more than $500 for any one tree, shrub
or plant. We do not cover property grown for
commercial purposes.

This coverage is additional insurance.

o 2 9

o

9. Fire Department Service Charge

We will pay up to $500 for your liability as-
sumed by contract or agreement for fire de-
partment charges incurred when the fire de-
partment is called to save or protect covered
property from a Peril Insured Against. We do
not cover fire department service charges if the
property is located within the limits of the city,
municipality or protection district furnishing the
fire department response.

This coverage is additional insurance. No de-
ductible applies to this coverage.

10, Collapse

a. With respect to this Other Coverage:

(1) Collapse means an abrupt falling down
or caving in of a building or any part of a
building with the result that the building
or part of the building cannot be occu-
pied for its current intended purpose.

(2) A building or any part of a building that is
in danger of falling down or caving in is
not considered to be in a state of col-
lapse.

Page 3 of 13
Page 4 of 13

Case 1:19-cv-12102-WGY Document 1-1

(3) A part of a building that is standing is not
considered to be in a state of collapse
even if it has separated from another
part of the building.

(4) A building or any part of a building that is
standing is not considered to be in a
state of collapse even if it shows evi-
dence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or
expansion,

b. We insure for direct physical loss fo cov-

ered property involving collapse of a bulld-
ing or any part of a building if the collapse
was caused by one or more of the following:

(1) The Perils Insured Against named under
Coverage C;

(2) Decay that is hidden from view, unless
the presence of such decay is known to
you prior to collapse;

(3) Insect or vermin damage that is hidden
from view, unless the presence of such
damage is known to you prior to col-

lapse;

(4) Weight of contents, equipment, animals
or people;

(5) Weight of rain which collects on a roof;
or

(6) Use of defective material or methods in
construction, remodeling or renovation if
the collapse occurs during the course of
the construction, remodeling or renova-
tion.

c. Loss to an awning, fence, patio, deck,

pavement, swimming pool, underground
pipe, flue, drain, cesspool, septic tank,
foundation, retaining wall, bulkhead, pier,
wharf or dock is not included under b.(2)
through (6) above unless the loss is a direct
result of the collapse of a building or any
part of a building.

. This coverage does not increase the limit of
liability that applies to the damaged covered

property.

441. Glass Or Safety Glazing Material
a. We cover:

(1) The breakage of glass or safety glazing
material which is part of a covered
building, storm door or storm window;

(2) The breakage of glass or safety glazing
material which is part of a covered
building, storm door or storm window
when caused directly by earth move-
ment; and

© ISO Properties, Inc., 2002

Filed 10/10/19 Page 39 of 106

(3) The direct physical loss to covered
property caused solely by the pieces,
fragments or splinters of broken glass or
safety glazing material which is part of a
building, storm door ar storm window.

b. This coverage does not include loss:

(1) To covered property which results be-
cause the glass or safety glazing mate-
rial has been broken, except as provided
in a.(3) above; or

(2) On the Described Location if the dwell-
ing has been vacant for more than 60
consecutive days immediately before the
joss, except when the breakage results
directly from earth movement as pro-
vided for in a.(2) above. A dwelling being
constructed is not considered vacant.

c. This coverage does not increase the limit of

liability that applies to the damaged prop-
erty.

42. Ordinance Or Law
a. The Ordinance Or Law limit of liability de-

termined in b. or c. below will apply with re-
spect to the increased costs you incur due
to the enforcement of any ordinance or law
which requires or regulates:

(1) The construction, demolition, remodel-
ing, renovation or repair of that part ofa
covered building or other structure dam-
aged by a Peril Insured Against,

(2) The demolition and reconstruction of the
undamaged part of a covered building or
other structure, when that building or
other structure must be totally demol-
ished because of damage by a Peril in-
sured Against to another part of that
covered building or other structure; or

(3) The remodeling, removal or replacement
of the portion of the undamaged part of
a covered building or other structure
necessary to complete the remodeling,
repair or replacement of that part of the
covered building or other structure dam-
aged by a Peril Insured Against.

b. If you are an owner of a Described Location,

and that location:

(1) Is insured for Coverage A or Unit-
Owners Building Items, you may use up
to 10% of the limit of liability that applies
to Coverage A or Unit-Owners Building
Items at each Described Location; or

DP 00 03 12 02
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 40 of 106

(2) Is not insured for Coverage A or Unit-
Owners Building Items, you may use up
to 10% of the total fimit of liability that
applies to Coverage B at each De-
scribed Location.

. If you are a tenant of a Described Location,

you may use up to 10% of the limit of liability
that applies to improvements, Alterations
And Additions at each Described Location.
Also, the words "covered building" used
throughout this Other Coverage 12. Ordi-
nance Or Law, refer to property at such a
Described Location covered under Other
Coverage 3. Improvements, Alterations And
Additions.

. You may use ail or part of this ordinance or

law coverage to pay for the increased costs
you incur to remove debris resulting from
ihe construction, demolition, remodeling,
renovation, repair or replacement of prop-
erty as stated in a. above.

. We do not cover:

(1) The loss in value to any covered building
or other structure due to the require-
ments of any ordinance or law; or

(2) The costs to comply with any ordinance
or law which requires you or others to
test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the ef-
fects of, pollutants in or on any covered
building or other structure.

Pollutants means any solid, liquid, gase-
ous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes,
acids, alkalis, chemicals and waste.
Waste includes materials to be recycled,
reconditioned or reclaimed.

This coverage is additional! insurance.

PERILS INSURED AGAINST

A. Coverage A~ Dwelling And Coverage B — Other
Structures

1.

2.

DP 00 03 12 02

We insure against risk of direct physical loss to
property described in Coverages A and B.

We do not insure, however, for loss:
a. Excluded under General Exclusions;
b. Involving collapse, except as provided in

Other Coverage 10. Collapse; or

c. Caused by:

© ISO Properties, Inc., 2002

(1) Freezing of a plumbing, heating, air
conditioning or automatic fire protective
sprinkler system or of a household ap-
pliance, or by discharge, leakage or
overflow from within the system or appli-
ance caused by freezing. This provision
does not apply if you have used reason-
able care to:

(a) Maintain heat in the building; or

(b) Shut off the water supply and drain
all systems and appliances of water;

However, if the building is protected by
an automatic fire protective sprinkler
system, you must use reasonable care
to continue the water supply and main-
tain heat in the building for coverage to
apply.
For purposes of this provision a plumb-
ing system or household appliance does
not include a sump, sump pump of re-
lated equipment or a roof drain, gutter,
downspout or similar fixtures or equip-
ment.

(2) Freezing, thawing, pressure or weight of
water or ice, whether driven by wind or
not, to a:

{a} Fence, pavement, patio or swimming
pool:

(b) Footing, foundation, bulkhead, wall,
or any other structure or device, that
supports all or part of a building or
other structure;

(c) Retaining wall or bulkhead that does
not support all or part of a building or
other structure; or

(d) Pier, wharf or dock;

(3) Theft of property not part of a covered
building or structure;

(4) Theft in or to a dwelling or structure
under construction,

(5) Wind, hail, ice, snow or sleet to:

(a) Outdoor radio and television anten-
nas and aerials including their lead-in
wiring, masts or towers; or

(b) Trees, shrubs, plants or jawns;

Page 5 of 13
Page 6 of 13

Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 41 of 106

(6) Vandalism and malicious mischief, theft
or attempted theft, and any ensuing loss
caused by any intentional and wrongful
act committed in the course of the van-
dalism or malicious mischief, theft or
attempted theft, if the dwelling has been
vacant for more than 60 consecutive
days immediately before the loss. A
dwelling being constructed is not con-
sidevad vacant;

(7) Constant or repeated seepage or leak-
age of water or steam over a period of
weeks, months or years from within a
plumbing, heating, air conditioning or
automatic fire protective sprinkler sys-
tem or from within a household appli-
ance.

For purposes of this provision, a plumb-
ing system or household appliance does
not include a sump, sump pump or re-
lated equipment or a roof drain, gutter,
downspout or similar fixtures or equip-
ment;

(8) Any of the following:

(a) Wear and tear, marring, deteriora-
tion;

(b) Mechanical breakdown, latent defect,
inherent vice, or any quality in prop-
erty that causes it to damage or de-
stroy itself,

{c) Smog, rust or other corrosion, mold,
wet or dry rot;

(d) Smoke from agricultural smudging or
industrial operations;

(e) Discharge, dispersal, seepage, mi-
gration release or escape of pollut-
ants unless the discharge, dispersal,
seepage, migration, release or es-
cape is itself caused by a Peril In-
sured Against named under Cover-
age C.

Pollutants means any solid, liquid,
gaseous or thermal irritant or con-
taminant, including smoke, vapor,
soot, fumes, acids, alkalis, chemicals
and waste. Waste includes materials
to be recycled, reconditioned or re-
claimed;

(f} Settling, shrinking, bulging or expan-
sion, including resultant cracking, of
bulkheads, pavements, patios, foot-
ings, foundations, walls, floors, roofs
or ceilings; or

(g) Birds, vermin, rodents, insects or
domestic animals.

Exception To c.(8)

Unless the loss is otherwise excluded, we
cover toss to property covered under Coverage
A or B resulting from an accidental discharge
or overflow of water ar steam from within a:

(i) Storm drain, or water, steam or sewer pipe,
off the Described Location;

(ii) Plumbing, heating, air conditioning or auto-
matic fire protective sprinkler system or
household appliance on the Described Lo-
cation. This includes the cost to tear out and
replace any part of a building, or other
structure, on the Described Location, but
only when necessary to repair the system or
appliance. However, such tear out and re-
placement coverage only applies to other
structures if the water or steam causes ac-
tual damage to a building on the Described
Location.

We do not cover loss to the system or appli-
ance frorn which this water or steam escaped.

For the purposes of this provision, a plumbing
system or household appliance does not in-
clude a sump, sump pump or related equip-
ment or roof drain, gutter, down spout or similar
fixtures or equipment.

General Exclusion A.3. Water Damage, Para-
graphs a. and c. that apply to surface water and
water below the surface of ground do not apply to
loss by water covered under c.{8) above.

Under 2.b. and c. above, any ensuing loss to
property described in Coverages A and B not ex-
cluded or excepted in this policy is covered.

. Coverage C — Personal Property

We insure for direct physical loss to the property
described in Coverage C caused by a peril listed
below unless the loss is excluded in the General
Exclusions.

1.
2.

© 1SO Properties, Inc.,

Fire Or Lightning
Windstorm Or Hail
This peril does not include loss to:

a. Property contained in a building caused by
rain, snow, sleet, sand or dust unless the di-
rect force of wind or hail damages the
building causing an opening in a roof or wail
and the rain, snow, sleet, sand or dust en-
ters through this openiny;

b. Canoes and rowboats; or
c. Trees, shrubs or plants.

2002 DP 00 03 12 02
>

10.

11.

12.

DP 60 03 12 02

Case 1:19-cv-12102-WGY Document 1-1

Explosion
Riot Or Civil Commotion
Aircraft

This peril includes self-propelled missiles and
spacecraft.

Vehicles

. Smoke

This peril means sudden and accidental dam-
age from smoke, including the emission or
puffback of smoke, soot, fumes or vapors from
a boiler, furnace or related equipment.

This peril does not include loss caused by
smoke from agricultural smudging or industrial
operations.

Vandalism Or Malicious Mischief

This peril does not include loss by pilferage,
theft, burglary or larceny.

. Damage By Burglars

a. This peril means damage to covered prop-
erty caused by burglars.

b. This peril does not include:
(1) Theft of property, or
(2) Damage caused by burglars fo property
on the Described Location if the dwelling
has been vacant for more than 60 con-
secutive days immediately before the

damage occurs. A dwelling being con-
structed is not considered vacant.

Falling Objects

This peril does not include loss to property
contained in the building unless the roof or an
outside wall of the building is first damaged by
a falling object. Damage to the falling object it-
self is not covered,

Weight Of Ice, Snow Or Sleet

This peril means weight of ice, snow or sleet
which causes damage to property contained in
the building.

Accidental Discharge Or Overflow Of Water
Or Steam

a. This peril means accidental discharge or
overiow of water or steam from within a
plumbing, heating, air conditioning or auto-
matic fire protective sprinkler system or
from within a household appliance.

b. This peril does not include loss:

(1) To the system or appliance from which
the water or steam escaped;

13.

14.

15.

© ISO Properties, Inc., 2002

Filed 10/10/19 Page 42 of 106

(2) Caused by or resulting from freezing
except as provided in Peril Insured
Against 14. Freezing; or

(3) On the Described Location caused by
accidental discharge or overflow which
occurs off the Described Location.

c. In this peril, a plumbing system or house-
hold appliance does not include a sump,
sump pump or related equipment; or a roof
drain, gutter, downspout or similar fixtures
or equipment.

d. General Exclusion A.3. Water Damage,
Paragraphs a. and c. that apply to surface
water and water below the surface of the
ground do not apply to loss by water cov-
ered under this perfil.

Sudden And Accidental Tearing Apart,
Cracking, Burning Or Bulging

This peril means sudden and accidental tearing
apart, cracking, burning or bulging of a steam
or hot water heating system, an air conditioning
or automatic fire protective sprinkler system, or
an appliance for heating water.

We do not cover loss caused by or resulting
from freezing except as provided in the peril of
freezing below.

Freezing

a. This peril means freezing of a plumbing,
heating, air conditioning or automatic fire
protective sprinkler system or of a house-
hold appliance but only if you have used
reasonable care to:

(1) Maintain heat in the building: or

(2) Shut off the water supply and drain ail
systems and appliances of water.

However, if the building is protected by an
automatic fire protective sprinkler system,
you must use reasonable care to continue
the water supply and maintain heat in the
building for coverage to apply.

b. In this peril, a plumbing system or house-
hold appliance does not include a sump,
sump pump or related equipment, or a roof
drain, gutter, downspout or similar fixtures
or equipment.

Sudden And Accidental Damage From
Artificially Generated Electrical Current

This peril does not include loss fo tubes, tran-
sistors, electronic components or circuitry that
are a part of appliances, fixtures, computers,
home entertainment units or other types of
electronic apparatus.

Page 7 of 13
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 43 of 106

16. Volcanic Eruption

This peril does not include loss caused by
earthquake, land shock waves or tremors.

GENERAL EXCLUSIONS

A. We do not insure for loss caused directly or indi-
rectly by any of the following. Such loss is ex-
cluded regardless of any other cause or event
contributing concurrently or in any sequence to the
loss. These exclusions apply whether or mot the
loss event results in widespread damage or affects
a substantial area.

4. Ordinance Or Law

Ordinance Or Law means any ordinance or
law:

a, Requiring or regulating the construction,
demolition, remodeling, renovation or repair
of property, including removal of any result-
ing debris. This Exclusion A.1.a. does not
apply to the amount of coverage that may
be provided under Other Coverage 12. Or-
dinance Or Law;

b. The requirements of which result in a loss in
value to property; or

c. Requiring you or others to test for, monitor,
clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or as-
sess the effects of, pollutants.

Polfutants means any solid, liquid, gaseous
or thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes mate-
rials to be recycled, reconditioned or re-
claimed.

This Exclusion A.1. applies whether or not the
property has been physically damaged.

2. Earth Movement

Earth Movement means:

a. Earthquake, including land shock waves or
tremors before, during or after a volcanic
eruption,

b. Landslide, mudslide or mudflow,

c. Subsidence or sinkhole; or

d. Any other earth movement including earth
sinking, rising or shifting;

caused by or resulting from human or animal
forces or any act of nature unless direct loss by
fire or explosion ensues and then we will pay
only for the ensuing loss.

3. Water Damage
Water Damage means:

a. Flood, surface water, waves, tidal water,
overflow of a body of water or spray from
any of these, whether or not driven by wind;

b. Water or water-borne material which backs
up through sewers or drains or which over-
flows or is discharged from a sump, sump
pump or related equipment; or

c, Water or water-borne material below the
surface of the ground, including water which
exerts pressure on or seeps or leaks
through a building, sidewalk, driveway,
foundation, swimming pool or other struc-
ture;

caused by or resulting from human or animal
forces or any act of nature.

Direct loss by fire or explosion resulting from
water damage is covered.

. Power Failure

Power Failure means the failure of power or
other utility service if the failure takes place off
the Described Location. But if the failure of
power or other utility service results in a loss,
from a Peril Insured Against on the Described
Location, we will pay for the loss caused by that
Peril Insured Against.

. Neglect

Neglect means your neglect to use ail reason-
able means to save and preserve property at
and after the time of a loss.

. War

War includes the following and any conse-
quence of any of the following:

a. Undeclared war, civil war, insurrection,
rebellion or revolution;

b. Warlike act by a military force or military
personnel;

c. Destruction or seizure or use for a military
purpose.

Discharge of a nuclear weapon will be deemed
a warlike act even if accidental.

. Nuclear Hazard

This Exclusion A.7. pertains to Nuclear Hazard
to the extent set forth in the Nuclear Hazard
Clause of the Conditions.

. Intentional Loss

intentional Loss means any loss arising out of
any act you or any person or oraanization
named as an additional insured commits or
conspires to commit with the intent to cause a
loss.

Page 8 of 13 © ISO Properties, Inc., 2002 DP 00 03 12 02
DP 00 03 12 02

Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 44 of 106

in the event of such loss, neither you nor any
such person or organization is entitled to cov-
erage, even those who did not commit or con-
spire to commit the act causing the loss.

9. Governmental Action

Governmental Action means the destruction,
confiscation or seizure of property described in
A, B or C by order of any governmental or pub-
lic authority. ;

This exclusion does not apply to such acts or-
dered by any governmental or public authority
that are taken at the time of a fire to prevent its
spread, if the loss caused by fire would be cov-
ered under this policy.

B. We do not insure for loss to property described in

Coverages A and B caused by any of the follow-
ing. However, any ensuing loss to property de-
scribed in Coverages A and B not preciuded by
any other provision in this policy is covered,

4. Weather conditions. However, this exclusion
only applies if weather conditions contribute in
any way with a cause or event excluded in A.
above to produce the loss,

2. Acts or decisions, including the failure to act or
decide, of any person, group, organization or
governmental body.

3. Faulty, inadequate or defective:
a. Planning, zoning, development, surveying,
siting:
b. Design, specifications, workmanship, repair,

construction, renovation, remodeling, grad-
ing, compaction;

c. Materials used in repair, construction, reno-
vation or remodeling; or

d, Maintenance;

of part or all of any property whether on or off
the Described Location.

CONDITIONS
A. Policy Period

This policy applies only to loss which occurs during
the policy period.

. Insurable Interest And Limit Of Liability

Even if more than one person has an insurable
interest in the property covered, we will not be [i-
able in any one loss:

4. For an amount greater than the interest of a
person insured under this policy at the time of
loss; or

2. For more than the applicable limit of liability.

© ISO Properties, Inc., 2002

C, Concealment Or Fraud

We provide coverage to no persons insured under
this policy if, whether before or after a loss, one or
more persons insured under this policy have:

4. intentionally concealed or misrepresented any
material fact or circumstance;

2. Engaged in fraudulent conduct; or
3. Made false statements;
relating to this insurance.

. Duties After Loss

in case of a loss to covered property, we have no
duty to provide coverage under this policy if the
failure to comply with the following duties Is preju-
dicial to us. These duties must be performed either
by you or your representative:

4. Give prompt notice to us or our agent;

2. Protect the property from further damage. If
repairs to the property are required, you must:

a. Make reasonable and necessary repairs to
protect the property; and
b. Keep an accurate record of repair ex-
penses;
3. Cooperate with us in the investigation of a
claim;
4, Prepare an inventory of damaged personal
property showing the quantity, description, ac-
tual cash value and amount of loss. Attach all

bills, receipts and related documents that justify
the figures in the inventory;

5. As often as we reasonably require:
a. Show the damaged property;

b. Provide us with records and documents we
request and permit us to make copies; and

c. Submit to examination under oath, while not
in the presence of another named insured,
and sign the same;

6. Send to us, within 60 days after our request,
your signed, sworn proof of loss which sets
forth to the best of your knowledge and belief:

a. The time and cause of loss;

b. Your interest and that of all others in the
property involved and all liens on the prop-
erty,

c. Other insurance which may cover the loss;

d. Changes in title or occupancy of the prop-

~ erty during the term of the policy;

e. Specifications of damaged buildings and
detailed repair estimates;

Page 9 of 13
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 45 of 106

f. The inventory of damaged personal prop-
erty described in D.3.;

g. Receipts for additional living expenses
incurred and records that support the fair
rental value joss.

E. Loss Settlement

In this Condition E., the terms "cost to repair or re-
place" and "replacement cost" do not include the
increased costs incurred to comp.y with the en-
forcement of any ordinance or law except to the
extent that coverage for these increased costs is
provided in Other Coverage F.12, Ordinance Or
Law, Covered property losses are settled as fol-
lows:

4. Property of the following types:
a. Personal property;

b. Awnings, carpeting, household appliances,
outdoor antennas and outdoor equipment,
whether or not attached to buildings; and

c. Structures that are not buildings;

at actual cash value at the time of loss but not
more than the amount required to repair or re-
place.

2. Bulldings under Coverage A or B at replace-
ment cost without deduction for depreciation,
subject to the following:

a. If, at the time of loss, the amount of insur-
ance in this policy on the damaged building
is 80% or more of the full replacement cost
of the building immediately before the loss,
we will pay the cost to repair or replace, af-
ter application of any deductible and without
deduction for depreciation, but not more
than the least of the following amounts:

(1) The limit of liability under this policy that
applies to the building,

(2) The replacement cost of that part of the
building damaged with material of like
kind and quality and for like use; or

(3) The necessary amount actually spent to
repair or replace the damaged building.

if the building is rebuilt at a new premises,
the cost described in (2) above is limited to
the cost which would have been incurred if
the building had been built at the original
premises,

. If, at the time of loss, the amount of insur-

ance in this policy on the damaged building
is less than 80% of the full replacement cost
of the building immediately before the loss,
we will pay the greater of the following
amounts, but not more than the limit of li-
ability under this policy that applies to the
building:

(1) The actual cash value of that part of the

building damaged; or

(2) That proportion of the cost to repair or
replace, after application of deductible
and without deduction for depreciation,
that part of the building damaged, which
the total amount of insurance in this
policy on the damaged building bears to
80% of the replacement cost of the
building.

. To determine the amount of insurance

required to equal 80% of the full replace-
ment cost of the building immediately before
the loss, do not include the value of.

(1) Excavations, footings, foundations, piers
or any other structures or devices that
support all or part of the building, which
are below the undersurface of the lowest
basement fivor,

(2) Those supports in (1) above which are
below the surface of the ground Inside
the foundation walls, if there is no
basement; and

(3) Underground flues, pipes, wiring and
drains.

. We will pay no more than the actual cash

value of the damage until actual repair or
replacement is complete. Once actual re-
pair or replacement is complete, we will set-
tle the loss as noted in 2.a, and b. above.

However, if the cost to repair or replace the

damage is both:

(1) Less than 5% of the amount of insur-
ance in this policy on the building; and

(2) Less than $2,500;

we will settle the loss as noted in 2.a. and b.

above whether or not actual repair or re-
placement is complete.

Page 10 of 13 © {SO Properties, Inc., 2002 DP 00 03 12 02
DP 00 03 12 02

Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 46 of 106

e. You may disregard the replacement cost
loss settlement provisions and make claim
under this policy for loss to buildings on an
actual cash value basis, You may then
make claim for any additional liability ac-
cording to the provisions of this Condition E.
Loss Settlement, provided you notify us of
your intent to do so within 180 days after the
date of joss.

F. Loss To A Pair Or Set

in case of loss to a pair or set we may elect to:

4, Repair or replace any part to restore the pair or
set to its value before the loss; or

2. Pay the difference between actual cash value
of the property before and after the loss.

, Appraisal

If you and we fail to agree on the amount of loss,
either may demand an appraisal of the loss. In this
event, each party will choose a competent and im-
partial appraiser within 20 days after receiving a
written request from the other. The two appralsers
will choose an umpire. if they cannot agree upon
an umpire within 15 days, you or we may request
that the choice be made by a judge of a court of
record in the state where the Described Location is
located. The appraisers will separately set the
amount of loss. lf the appraisers submit a written
report of an agreement to us, the amount agreed
upon will be the amount of loss. lf they fail to
agree, they will submit their differences to the um-
pire. A decision agreed to by any two will set the
amount of loss.

Each party will:
1. Pay its own appraiser; and

2. Bear the other expenses of the appraisal and
umpire equally.

. Other Insurance And Service Agreement

if property covered by this policy is also covered

by:

4. Other fire insurance, we will pay only the pro-
portion of a loss caused by any peril insured
against under this policy that the limit of liability
applying under this policy bears to the total
amount of fire insurance covering the property,
or

2. A service agreement, this insurance is excess
over any amounts payable under any such
agreement. Service agreement means a serv-
ice plan, property restoration plan, home wat-
ranty or other similar service warranty agree-
ment, even if it is characterized as insurance.

© |SO Properties, Inc., 2002

. Subrogation

You may waive in writing before a loss all rights of
recovery against any person. If not waived, we
may require an assignment of rights of recovery for
a loss to the extent that payment is made by us.

If an assignment is sought, the person insured
must sign and deliver all related papers and coop-
erate with us.

. Suit Against Us

No action can be brought against us unless there
has been full compliance with all of the terms un-
der this policy and the action is started within two
years after the date of loss.

. Our Option

if we give you written notice within 30 days after
we receive your signed, sworn proof of loss, we
may repair or replace any part of the damaged
property with material or property of like kind and
quality.

. Loss Payment

We will adjust all losses with you. We will pay you
unless some other person is named in the policy or
is legally entitled to receive payment. Loss will be
payable 60 days after we receive your proof of loss
and:

4. Reach an agreement with you;
2. There is an entry of a final judgment; or
3. There is a filing of an appraisal award with us,

. Abandonment Of Property

We need not accept any property abandoned by
you,

N. Mortgage Clause

4, If a mortgagee is named in this policy, any loss
payable under Coverage A or B will be paid to
the mortgagee and you, as interests appear. If
more than one mortgagee is named, the order
of payment will be the same as the order of
precedence of the mortgages.

2. If we deny your claim, that denial will not apply
to a valid claim of the mortgagee, if the mort-
gagee:

a. Notifies us of any change in ownership,
occupancy or substantial change in risk of
which the mortgagee is aware;

b. Pays any premium due under this policy on
demand if you have neglected to pay the
premiura’ and .

Page 11 of 13
Page 12 of 13

Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 47 of 106

c. Submits a signed, sworn statement of loss
within 60 days after receiving notice from us
of your failure to do so. Policy conditions
relating to Paragraphs G. Appraisal, J. Suit
Against Us and L. Loss Payment also apply
to the mortgagee.

3. If we decide to cancel or not to renew this pol-
icy, the mortgagee will be notified at least 10
days before the date cancellation or nonrene-
wal takes effect. ae

4. If we pay the mortgagee for any loss and deny
payment to you:

a. We are subrogated to all the rights of the
mortgagee granted under the mortgage on
the property; or

b. At our option, we may pay to the mortgagee
the whole principal on the mortgage plus
any accrued interest. In this event, we will
receive a full assignment and transfer of the
mortgage and all securities held as collat-
eral to the mortgage debt.

5, Subrogation will not impair the right of the
mortgagee to recover the full amount of the
mortgagee's claim.

. No Benefit To Bailee

We will not recognize any assignment or grant any
coverage that benefits a person or organization
holding, storing or moving property for a fee re-
gardless of any other provision of this policy,

. Cancellation

4. You may cancel this policy at any time by re-
turning it to us or by letting us know in writing of
the date cancellation is to take effect.

2. We may cancel this policy only for the reasons
stated below by letting you know in writing of
the date cancellation takes effect. This cancel-
lation notice may be delivered to you, oF mailed
to you at your malling address shown in the
Declarations. Proof of mailing will be sufficient
proof of notice.

a. When you have not paid the premium, we
may cancel at any time by letting you know
at least 10 days before the date cancellation
takes effect.

b. When this policy has been in effect for less
than 60 days and is not a renewal with us,
we may cancel for any reason by letting you
know at least 10 days before the date can-
cellation takes effect

©1SO Properties, Inc., 2002

c. When this policy has been in effect for 60
days or more, or at any time if itis a renewal
with us, we may cancel:

(1) If there has been a material misrepre-
sentation of fact which if known to us
would have caused us not to issue the
policy; or

(2) If the risk has changed substantially
since the policy was issued.

This can be done by letting you know at
least 30 days before the date cancellation
takes effect.

d. When this policy is written for a period of
more than one year, we may cancel for any
reason at anniversary by letting you know at
least 30 days before the date cancellation
takes effect.

3, When this policy is canceled, the premium for
the period from the date of cancellation to the
expiration date will be refunded pro rata.

4. If the return premium is not refunded with the
notice of cancellation or when this policy is re-
turned to us, we will refund it within a reason-
able time after the date cancellation takes ef-
fect.

Q. Nonrenewal

We may elect not to renew this policy. We may do
so by delivering to you, or mailing to you at your
mailing address shown in the Declarations, written
notice at least 30 days before the expiration date
of this policy. Proof of mailing will be sufficient
proof of notice,

. Liberalization Clause

lf we make a change which broadens coverage
under this edition of our policy without additional
premium charge, that change will automatically
apply to your insurance as of the date we impie-
ment the change in your state, provided that this
implementation date falls within 60 days prior to or
during the policy period stated in the Declarations.

This Liberalization Clause does not apply to
changes implemented with a general program re-
vision that includes both broadenings and restric-
tions in coverage, whether that general program
revision is implemented through introduction of:

4. A subsequent edition of this policy; or
2. An amendatory endorsement.

DP 00 03 12 02
DP 00 03 12 02

Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 48 of 106

S. Waiver Or Change Of Policy Provisions

A waiver or change of a provision of this policy
must be in writing by us to be valid. Our request for
an appraisal or examination will not waive any of
our rights.

. Assignment

Assignment of this policy will not be valid unless
we give our written consent

. Death

if you die, we insure:

4. Your legal representatives but only with respect
to the property of the deceased covered under
the policy at the time of death,

2, With respect to your property, the person hav-
ing proper temporary custody of the property
until appointment and qualification of a legal
representative.

V. Nuclear Hazard Clause

4. "Nuclear Hazard” means any nuclear reaction,
radiation or radioactive contamination, ail
whether controlled or uncontrolled or however
caused, or any consequence of any of these.

2, Loss caused by the nuclear hazard will not be
considered loss caused by fire, explosion, or
smoke, whether these perils are specifically
named in or otherwise included within the Perils
insured Against.

© 1SO Properties, Inc., 2002

3. This policy does not apply to loss caused di-
rectly or indirectly by nuclear hazard, except
that direct loss by fire resulting from the nuclear
hazard is covered.

W. Recovered Property

If you or we recover any property for which we
have made payment under this policy, you or we
will notify the other of the recovery. At your option,
the property will be returned te or retained by you
or it will become our property. If the recovered
property is returned to or retained by you, the loes
payment will be adjusted based on the amount you
received for the recovered property.

. Volcanic Eruption Period

One or more volcanic eruptions that occur within a
72-hour period will be considered as one volcanic
eruption.

. Loss Payable Clause

if the Declarations show a loss payee for certain
listed insured personal property, that person is
considered an insured in this policy with respect to
that property.

if we decide to cancel or not renew this policy, that
loss payee will be notified in writing.

Page 13 of 13
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 49 of 106

DWELLING
DP 01 06 03 06

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

SPECIAL PROVISIONS —- CONNECTICUT

DEFINITIONS

The first sentence of the lead in to the Definitions
Section is deleted and replaced by the following:

In this policy, "you" and "your" refer to the "named
insured" shown in the Declarations and:

a. The spouse; or

b. A party who, with the “named insured", has en-
tered into a civil union, recognized under Con-
necticut law: if a resident of the same household.

COVERAGES
OTHER COVERAGES

(All forms except DP 00 01), Paragraph f. under ltem
40. Collapse is deleted and replaced by the following:

f. Use of defective material or methods in con-
struction, remodeling or renovation.

44.In Forms DP 00 02 and DP 00 03, Glass Or
Safety Glazing Material is deleted and replaced
by the following:

41,Glass Or Safety Glazing Material
a. We cover:

(1) The breakage of glass or safety glazing
material which is part of a covered building,
storm door or storm window,

(2) The breakage, caused directly by Earth
Movement, of glass or safety glazing mate-
rial which is part of a covered building,
storm door or storm window; and

(3) The direct physical loss to covered property
caused solely by the pieces, fragments or
splinters of broken glass or safety glazing
material which is part of a building, storm
door or storm window.

b. This coverage does not include loss:

{1) To covered property which results because
the glass or safety glazing material has
been broken, except as provided in a.(3)
above; or

(2) On the Described Location if the dwelling
has been vacant for more than 30 consecu-
tive days immediately before the joss, @x-
cept when the breakage results directly
from Earth Movement as provided for in
a.(2) above. A dwelling being constructed is
not considered vacant.

DP 01 06 03 06

© iSO Properties, Inc., 2005

Loss to glass covered under this Other Coverage
44, will be settled on the basis of replacement with
safety glazing materials when required by ordi-
nance or law.

This coverage does not increase the limit of liability
that applies to the damaged property.

The following Other Coverage is added to all forms
except DP 00 01. When you are a tenant of a De-
scribed Location covered under this policy, the words
‘covered building’ used below, refer to property at
such a Described Location covered under Other Cov-
erage 3. Improvements, Alterations And Additions.

42. Ordinance Or Law

a. The Ordinance or Law limit of fability deter-
mined in b. or c. below will apply with respect to
the Increased costs you incur due to the en-
forcement of any ordinance or law which re-
quired or regulates:

(1) The construction, demolition, remodeling,
renovation or repair of that part of a covered
building or other structure damaged by a
Peril Insured Against;

(2) The demolition and reconstruction of the
undamaged part of a covered building or
other structure, when that building or other
structure must be totally demolished be-
cause of damage by a Peril Insured Against
to another part of that covered building or
other structure; or

(3) The remodeling, removal or replacement of
the portion of the undamaged part of a cov-
ered building or other structure necessary to
complete the remodeling, repair or re-
placement of that part of the covered build-
ing or other structure damaged by a Peril
insured Against.

b. If you are an owner of a Described Location,
and that location:

(1) Is insured for Coverage A or Unit-Owner
Building Items, you may use up to 10% of
the limit of liability that applies to Coverage
A or Unit-Owner Building-ltems at each De-
scribed Location; or

Page 1 of 3
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 50 of 106

(2) Is not insured for Coverage Aor Unit-Owner
Building Items, you may use up to 10% of
the total limit of liability that applies to Cov-
erage B at each Described Location.

c. If you are a tenant of a Described Location, you
may use up to 10% of the limit of liability that
applies to Improvements, Alterations and Addi-
tions at each Described Location.

d. You may use all or part of this ordinance or law
coverage to pay for the increased costs you in-
cur to remove debris resulting from the con-
struction, demolition, remodeling, renovation,
repair or replacement of property as stated in a.
above.

e. We do not cover:

(1) The foss in value to any covered building or
other structure due to the requirements of
any ordinance or law; or

(2) The costs to comply with any ordinance or
law which requires you or others to test for,
monitor, clean up, remove, contain treat,
detoxify or neutralize, or in any way respond
to, or assess the effects of, pollutants on
any covered building or other structure.

Pollutants means any solid, liquid, gaseous
or thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes mate-
rials to be recycled, reconditioned or re-
claimed.

This coverage is additional insurance.

GENERAL EXCLUSIONS

1.

1.

Page 2 of 3

Ordinance Or Law is deleted and replaced by the
following:

Ordinance Or Law, meaning any ordinance or

law:

a. Requiring or regulating the construction, demo-
ition, remodeling, renovation or repair of prop-
erty, including removal of any resulting debris.
This Exclusion 1.a. in Form DP 00 02, A.1.a. in
Form DP 00 04, and 1.a.(4) in Form DP 00 03,
does not apply to the amount of coverage that
may be provided under Other Coverages,
Glass or Safety Glazing Material or Ordinance
or Law;

b, The requirements of which result in a loss in
value to property; or

c. Requiring you or others to test for, monitor,
clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or assess
the effects of pollutants.

Follutants means any solld, liquid, gaseous or
thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

This exclusion applies whether or not the property
has been physically damaged.

(This is Exclusion A.1. in Form DP 00 01 and Ex-
clusion 1.a. in Form DP 00 03.)

2. For all forms other than DP 00 01, Earth Move-
ment is deleted and replaced by the following:

2. Earth Movement, meaning earthquake, including
land shock waves or tremors before, during or af-
ter a volcanic eruption; landslide; mine subsidence;
mudflow; earth sinking, rising or shifting; unless di-
rect loss by:

a. Fire; or
b. Explosion;
ensues and then we will pay only for the ensuing
loss.
(This is Exclusion 1.b. in Form DP 00 03.)

4. Power Failure is deleted and replaced by the
following:

4, Power Failure, meaning the failure of power or
other utility service if the failure takes place off the
Described Location. But if the failure of power or
other utility service results in a loss, from a Peril
Insured Against on the Described Location, we will
pay for the loss or damage caused by that Peril In-
sured Against.

(This is Exclusion 1.d. in Form DP 00 03.)

Item 8. Intentional Loss is deleted and replaced by
the following:

8. Intentional Loss. We do not provide coverage for
a person insured under this policy who commits or
directs an act with the intent to cause a loss. (This
is Item 1.h. in Form DP 00 03.)

CONDITIONS

item 3. Concealment Or Fraud is deleted and re-
placed by the following:

3. Concealment Or Fraud. The entire policy will be
void if, whether before or after a loss, you have in-
tentionally:

a. Concealed or misrepresented any material fact
or circumstance;

b. Engaged in fraudulent conduct; or
c. Made material false statements,
relating to this insurance.

© ISO Properties, Inc., 2005 DP 01 06 03 06
Case 1:19-cv-
19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 51 of 106

Item 15. Mortgage Clause is deleted and replaced by
the following:

45.Mortgagee Interest And Obligations. {f loss
hereunder is made payable, in whole or in part, to
a designated mortgagee not named herein as the
insured, such interest in this policy may be can-
celled by giving to such mortgagee ten days’ writ
ten notice of cancellation.

if the insured fails to render proof of loss such
mortgagee, upon notice, shall render proof of loss
in the form herein specified within sixty (60) days
thereafter and shall be subject to the provisions
hereof relating to appraisal and time of payment
and of bringing suit. If this Company shall claim
that no liability existed as to the mortgagor or
owner, it shall, to the extent of payment of loss to
the mortgagee, be subrogated to all the mort-
gagee's rights of recovery, but without impairing
mortgagee's right to sue; or it may pay off the
mortgage debt and require an assignment thereof
and of the mortgage. Other provisions relating to
the interests and obligations of such mortgagee
may be added hereto by agreement in writing.

DP 01 06 03 06

© ISO Properties, Inc., 2005

item 17. Cancellation. The first two paragraphs of b.
and Item b.(2) are deleted and replaced by the foilow-
ing:

b. We may cancel this policy only for the reasons
stated below by letting you know in writing of
the date cancellation takes effect. This cancel-
lation notice, stating the reasons for cancella-
tion, may be delivered to you, oF mailed to you
at your mailing address shown in the Declara-
tions by registered mail, certified mail or United
States Post Office certificate of mailing. The
notice will state that excess premium (if not
tendered) will be refunded on demand.

(2) When this policy has been in effect for less
than 60 days and is not a renewal with us,
we may cancel by letting you know at least
30 days before the date cancellation takes
effect.

item 18. Nonrenewal is deleted and replaced by the
following:

48.Nonrenewal. We may elect not to renew this
policy and may do so by letting you know in writing
at least 60 days before the expiration date of this
policy. The written notice, stating the reasons for
nonrenewal, may be delivered to you, or mailed to
you at your mailing address shown in the Declara-
tions by registered mail, certified mail or United
States Post Office certificate of mailing.

All other provisions of this policy apply.

Page 3 of 3
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 52 of 106

DWELLING
DP 04 76 12 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ACTUAL CASH VALUE LOSS SETTLEMENT

CONDITIONS no
Paragraph E. Loss Settlement is deleted and replaced by the following:
E. Loss Settlement

Covered property losses shall be settled at actual cash value at the time of loss but shall not be settled at
more than the amount required to repalr or replace.

All other provisions of this policy apply.

DP 04 76 12 02 © 1SO Properties, Inc., 2002 Page 1 of 1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 53 of 106

MOLD AND FUNGI EXCLUSION CLAUSE

Notwithstanding any other provision of this policy, there is no coverage for any loss or damage
involving in any way the actual or potential presence of mold, mildew or fungi of any kind
whatsoever, whether or not directly or indirectly caused by or resulting from an Insured Peril.

ATR-1
07/2001

For use with first party dwelling forms only.
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 54 of 106

MOLD AND FUNGI EXCLUSION CLAUSE

Notwithstanding any other provision in this policy, there is no coverage for the following:

ATR-6
07/2001

For any Bodily Injury, Property Damage or Medical Payment claim of any kind
directly or indirectly relating to the actual, potential, alleged or threatened
presence of mold, mildew or fungi of any kind whatsoever.

We will not defend any Insured with respect to any claim or “suit” seeking such
damages.

We will not pay for any loss, cost or expense that any Insured may incur in testing
for, monitoring, removing, treating or in any way responding to the actual,
potential, alleged or threatened presence of mold, mildew or fungi of any kind
whatsoever.

For use with dwelling third party coverage.
Cc :19-cv-
ase 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 55 of 106

RENOVATIONS OR CONSTRUCTION WORK. OPERATIONS EXCLUSIONS

The following additional exclusion applies to Section 1 — Property:

{1 is understood and agreed that no coverage is available for any loss or damage directly
ar indirectly arising out of or relating to any renovation or construction work being
performed at or upon the insured premises during the period of this policy.

The following additional exclusion applies to Section 2 ~ Liability (to the extent such
coverage is provided under this policy as shown on the Declarations):

It is understood and agreed that that no coverage is available for claims for Bodily Injury,
Property Damage or Medical Payments directly or indirectly arising out of or relating to
any renovations or construction work being performed at or upon the insured premises
during the period of this policy.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN
UNCHANGED.

ATR-8
12/2005
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 56 of 106

“OTHER STRUCTURES” COVERAGE ENDORSEMENT
(VACANT PROPERTY)

In consideration of the premium charged and based upon the information submitted in
the Application for this insurance, it is understood and agreed as follows:

Notwithstanding any contrary te1ins in the policy form to which this
endorsement is attached, the Limits shown on the Declarations for “Other
Structures” shall be the total maximum limit of insurance available.

The coverage afforded under this policy for “Other Structures” is additional
insurance, and any loss payment for physical loss or damage to the “Other
Structures” covered under this policy shall not affect the limits applicable to
the main building as shown on the Declarations.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN
UNCHANGED.

ATR-19
12/2015
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 57 of 106

VACANCY PERMIT — DWELLING PROPERTY (SPECIAL)

In consideration of the premium charged, it is understood and agreed that paragraph 2. c. (6)
in the Perils Insured Against section of Policy Form DP 00 03 12 02 is deleted and replaced as

follows:

(1)

(2)

Permission is granted for the insured building(s) on the property set forth in the
Declarations to be vacant or unoccupied during the period of this insurance,
subject to the following warranties by the Insured:

All doors, windows and other means of ingress into the insured building(s)
shall be fully secured against unauthorized entry at all times during the policy
period.

The insured property shall be inspected regularly by the Insured or the
Insured’s agent during the policy period.

All rubbish shall be regularly removed from within and around the insured
building(s) during the policy period.

The insured property shall remain vacant or unoccupied for the duration of this
Policy.

If these warranties are not complied with, this Policy shall be void; and

Unless specifically added by separate endorsement to this Policy, no coverage
is available hereunder in respect of physical loss or damage caused by
Vandalism or Malicious Mischief.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

ATR-2]1
01/2012
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 58 of 106

VANDALISM_OR MALICIOUS MISCHIEF ENDORSEMENT —
DWELLING PROPERTY ( SPECIAL)

In consideration of the premium charged, it is understood and agreed that coverage is
afforded hereunder for direct physical loss or damage caused by Vandalism or Malicious
Mischief which is defined to mean wilful and malici aus damage to insured building(s).

This coverage is subject to the following additional condition:
e Any physical loss or damage caused by Vandalism or Malicious Mischief must be

reported to Underwriters within ten (10) days after the Insured first learns of the
loss or damage

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

ATR-23
03/2009
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 59 of 106

MINIMUM EARNED PREMIUM ENDORSEMENT
(VACANT PROPERTY)

In consideration of the premium charged, it is understood and agreed that if this
policy is cancelled by the Insured after the inception date, the minimum earned
premium for this policy is 50.00% of the total premium without any short rate or pro
rata adjustment. ™~

It is further understood and agreed that cancellation of the policy for non-payment of
premium after the inception date shall be deemed a cancellation of the policy by the
Insured for purposes of this endorsement.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

ATR-30
10/2004
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 60 of 106

SPRINKLER LEAKAGE EXCLUSION
(VACANT DWELLING PROPERTY — SPECIAL)

In consideration of the premium charged, it is understood and agreed that section
A.2.c.(1), PERILS INSURED AGAINST, of policy form DP 00 03 12 02 is amended

to exclude coverage for physical loss or damage directly or indirectly caused by any
release of water or any other substance from any automatic fire protective sprinkler
system at the insured building(s). ~

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

ATR-34
11/2004
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19

POLICY NUMBER: ATR/R/455483.01

Schedule of Underwriters

Certain Underwriter’s at Lloyd’s, London

100% Syndicate 609

ATR-35
09/2016

Page 61 of 106
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 62 of 106

SWIMMING POOL LIMITED PREMISES LIABILITY COVERAGE ENDORSEMENT

THIS ENDORSEMENT MODIFIES THE INSURANCE PROVIDED UNDER COVERAGE
L — PERSONAL LIABILITY. IT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.

This insurance does not apply to “bodily injury” or “property damage” arising out of or in any
way relating to any “swimming pool,” pond, lake, or any related appurtenances, except as set
forth below.

If a claim is made or suit is brought against an “insured” for damages because of “bodily injury”
or “prope damage” caused by a “swimming pool” “occurrence” to which this coverage

p g B
applies, we will:

(1) pay up to the limit of liability shown on the Declaration Page for
PREMISES LIABILITY COVERAGE or $100,000, whichever is
lower, for the damages for which the “insured” is legally liable. Damages
include prejudgment interest awarded against the “insured.”

(2) provide a defense at our expense by counsel of our choice, even if the suit
is groundless, false or fraudulent. We may investigate and settle any claim
or suit that we decide is appropriate. Our duty to settle or defend ends
when the amount we pay for damages resulting from the “occurrence”
equals our limit of liability for PREMISES LIABILITY COVERAGE
or $100,000, whichever is lower.

Our total liability under the SWIMMING POOL LIMITED PREMISES LIABILITY
COVERAGE for all damages resulting from any one “occurrence” will not be more than the
limit of liability for PREMISES LIABILITY COVERAGE as shown on the Declaration Page
or $100,000, whichever is lower. This limit is the same regardless of the number of “insureds,”
claims made or persons injured. All “bodily injury” and “property damage” resulting from any
one accident or from continuous or repeated exposure to substantially the same harmful
conditions shall be considered to be the result of one “occurrence.”

In order for coverage to attach under the SWIMMING POOL LIMITED PREMISES
LIABILITY COVERAGE, the “swimming pool” must be completely enclosed by a “barrier”
and any gate or door allowing access to the “swimming pool” must be “self-closing” and “self-
latching.” The “swimming pool” “barrier” and all gates or doors allowing access to the
“swimming pool” must meet or exceed the requirements set forth below, including but not
limited to the following:

Gh) the gate or door allowing access to the “swimming pool” must open outward
away from the “swimming pool.”

(2) Chain link fencing shall not be used as a “swimming pool” “barrier.”

Page 1 of 2
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 63 of 106

The term “swimming pool” means any structure intended for swimming or recreational bathing
that is capable of containing water 24 inches deep or more, including, but not limited to, in-
ground, aboveground, and on-ground swimming pools; hot tubs; fountains; spas; and any related
appurtenances, such as decking, diving boards or slides located on ihe “residence premises.”

The term “barrier” means a fence, wall, vuilding wall or combination thereof which completely
surrounds the “swimming poo!” and obstructs unpermitted access to the “swimming pool.”

The term “self-closing” means that the gate or door does not require manual assistance in order
to be closed tightly.

The term “self-latching” means that the latch is automatically secured without any manual
intervention as soon as the gate or door is closed.

ALL OTHER TERMS AND CONDITIONS OF THISPOLICY REMAIN UNCHANGED.

ATR-68
04/2008

Page 2 of 2
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 64 of 106

AMENDATORY ENDORSEMENT — PERSONAL LIABILITY COVERAGE

THIS ENDORSEMENT MODIFIES THE INSURANCE PROVIDED UNDER COVERAGE L -
PERSONAL LIABILITY. IT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto, and in
consideration of the premium charged, and based upon the information submitted in the Application for
this insurance, it is understood and agreed as follows:

The definition of “Insured” as set forth in Item 3 of the Definitions section of the Personal Liability
Coverage Form (DL 24 01 07 88) is extended to include the following, but only with respect to the
ownership, maintenance or use of the “insured location” identified in the Premises Liability Coverage
Form (DL 24 11 07 88):

a If you are designated in the Declarations as a partnership or joint venture, you are an
insured. Your members, your partners, and their spouses are also insureds.

7 If you are designated in the Declarations as a limited liability corporation, you are an
insured. Your members and managers are also insureds.

g. If you are designated in the Declarations as an organization other than a partnership, joint
venture or limited liability company, you are an insured. Your “executive officers,”
directors and stockholders are also insureds.

h. If you are designated in the Declarations as a trust, you are an insured, Your trustees are
also insureds.

i. Your “employees,” other than your “executive officers” Gf you are an organization other
than a partnership, joint venture or limited liability company) or your managers (if you are
a limited liability company) are also Insureds, but only for acts or duties performed within
the scope of their employment by you.

The following additional Items are added to the Definitions section of the Personal Liability Coverage
Form (DL 24 01 07 88):

9, “Executive officer” means a person holding any of the officer positions created by your charter,
constitution, by-laws, or any other similar governing document.

10. “Employee” includes a “leased worker.” “Employee” does not include a “temporary worker.”
Ke. “Teased worker” means a person leased to you by a labor leasing firm under an agreement

between you and the labor leasing firm, to perform duties related to the conduct of your business,
but only as those duties pertain to the ownership, maintenance or use of the “residence premises.”
“1 eased worker” does not include a “temporary worker.”

12. “Temporary worker” means a person who is furnished to you to substitute for a permanent
“employee” on leave or to meet seasonal or short term workload conditions.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.
ATR-69
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 65 of 106

COVERAGE F. (OTHER COVERAGES) EXCLUSION AND LIMITATION
ENDORSEMENT

In consideration of the premium charged, it is understood and agreed that the following
are deleted in their entirety.

F. Other Coverages

1, Other Structures

3, Improvements, Alterations and Additions

4, World-Wide Coverage

5. Rental Value and Additional living Expenses
7. Property Removed

8. Trees, Shrubs and Other Plants

10. Collapse

11. Glass or Safety Glazing Material

12. Ordinance or Law

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

ATR-7]
11/2008
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 66 of 106

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
CAREFULLY.

Pre-Existing Damage Exclusion

DWELLING PROPERTY
The following is added to the GENERAL EXCLUSIONS:
We do not insure for loss caused directly or indirectly by any of the following:

a) Any damage which occurred prior to policy inception regardless of whether such
damage were apparent at the time of the inception of this policy or at a later date;

or
b) Any claims or damages arising out of workmanship, repairs and/or lack of repairs

arising from damage which occurred prior to policy inception.

Such loss is excluded regardless of any other cause or event contributing concurrently
or in any sequence to the loss.

PERSONAL LIABILITY

The following is added to the EXCLUSIONS section of the PERSONAL LIABILITY
coverage form (to the extent such coverage is provided under this policy as shown on the
Declarations):

Coverage L-Personal Liability and Coverage M-Medical Payments to Others do
not apply to "bodily injury" or "property damage" or “medical payments” arising out of
and/or relating to any of the following:

a) Any damage which occurred prior to policy inception regardless of whether such
damage were apparent at the time of the inception of this policy or at a later date,

or
b) Any claims or damages arising out of workmanship, repairs and/or lack of repairs
arising from damage which occurred prior to policy inception.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN

UNCHANGED.

ATR-92
09 2017
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 67 of 106

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Theft Amendatory Endorsement
(Coverage A — Dwelling)

This endorsement modifies insurance provided under Coverage A - Dwelling:
Theft Sublimit: $25,000

The sublimit shown above is the most we will pay for direct physical loss caused by or
resulting from theft or attempted theft.

This limitation does not apply to:

1, Loss or damage that occurs due to looting at the time and place of a riot or civil commotion;
or

2. Damage to Building caused by breaking in to or exiting from the Building.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.

ATR-111
11/2014
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 68 of 106

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Water Damage Amendatory Endorsement

(Dwelling Property - Special)

This endorsement modifies insurance provided:

Water Damage Sublimit: Full limit
The Water Damage Deductible per occurrence is restated as $2,500

The sublimit shown above is the most we will pay for direct physical loss resulting from the following:

4. PERILS INSURED AGAINST subsection A. Coverage A - Dwelling And Coverage B -
Other Structures 2.c.(1), (7) and Exception To c.(8);

2. PERILS INSURED AGAINST B. Coverage C - Personal Property, paragraphs 12., 13. and
14.

ALL OTHER TERMS AND GONDITIONS OF THE POLICY REMAIN UNCHANGED.

ATR-112
06/2016
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 69 of 106

SEVERAL LIABILITY NOTICE

The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several and not joint and are limited
solely to the extent of their individual subscriptions. The subscribing insurers are not responsible for the subscription of any co-
subscribing insurer who for any reason does not satisfy all or part of its obligations.

08/04
LSW1001 (Insurance)

 

TOTAL OR CONSTRUCTIVE TOTAL LOSS

It is hereby understood and agreed that in the event of a Total or Constructive Total Loss of any item of property insured during the
Period of Insurance specified in the Schedule and the loss is paid by Underwriters then the total premium for that property shall be
considered to be fully earned.

This Endorsement shall not apply where State Law or any Premium Finance Agreement would be violated or infringed.

Constructive Total Loss shall be defined as “loss where the cost of recovery and repair would exceed the Limit of Liability shown in the
Schedule or the actual cash value (whichever is the lesser amount)".

01/93
LSW546

 

WAR AND CIVIL WAR EXCLUSION CLAUSE

(Approved by Lloyd's Underwriters’ Non-Marine Association)

Notwithstanding anything to the contrary contained herein this Policy does not cover Loss or Damage directly or indirectly occasioned
by, happening through or in consequence of war, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil
war, rebellion, revolution, insurrection, military or usurped power or confiscation or nationalisation or requisition or destruction of or
damage to property by or under the order of any government or public or local authority.

1/1/38
NMA464

 

RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE -
PHYSICAL DAMAGE - DIRECT (U.S.A.)

This Policy does not cover any loss or damage arising directly or indirectly from nuclear reaction nuclear radiation or radioactive
contamination however such nuclear reaction nuclear radiation or radioactive contamination may have been caused *
NEVERTHELESS if Fire is an insured peril and a Fire arises directly or indirectly from nuclear reaction nuclear radiation or
radioactive contamination any loss or damage arising directly from that Fire shall (subject to the provisions of this Policy) be covered
EXCLUDING however all loss or damage caused by nuclear reaction nuclear radiation or radioactive contamination arising directly or

indirectly from that Fire.

* NOTE. - If Fire is not an insured peril under this Policy the words "NEVERTHELESS" to the end of the clause do not apply and
should be disregarded,

USI59
NMAI191
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 70 of 106

LLOYD'S PRIVACY POLICY STATEMENT

UNDERWRITERS AT LLOYD'S, LONDON

The.Certain Underwriters at Lloyd's, Londe want you to know how we protect. the confidentiality of your non-
public personal information. We want you to know how and why we use and disclose the information that we have
about you. The following describes our policies and practices for securing the privacy of our current and former
customers.

INFORMATION WE COLLECT

The non-public personal information that we collect about you includes, but is not limited to:

« Information contained in applications or other forms that you submit to us, such as name, address, and social
security number

e Information about your transactions with our affiliates or other third-parties, such as balances and payment
history

« Information we receive from a consumer-reporting agency, such as credit-worthiness or credit history

INFORMATION WE DISCLOSE

We disclose the information that we have when it is necessary to provide our products and services. We may also
disclose information when the law requires or permits us to do so.

CONFIDENTIALITY AND SECURITY

Only our employees and others who need the information to service your account have access to your personal
information. We have measures in place to secure our paper files and computer systems.

RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION
You have a right to request access to or correction of your personal information that is in our possession,
CONTACTING US
If you have any questions about this privacy notice or would like to learn more about how we protect your privacy,

please contact the agent or broker who handled this insurance. We can provide a more detailed statement of our
privacy practices upon request.

06/03
LSW1135B
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 71 of 106

CANCELLATION CLAUSE

NOTWITHSTANDING anything contained in this Insurance to the contrary this Insurance may be cancelled by
the Assured at any time by written notice or by surrendering of this Contract of Insurance. This Insurance may
also be cancelled by or on behalf of the Underwriters by delivering to the Assured or by mailing to the Assured,
by registered, certified or other first class mail, at the Assured's address as shown in this Insurance, written

_ ,Botice stating when, not less than 10 days thereafter, the cancellation shall be effective. The mailing of notice as
aforesaid shall be sufficient proof of notice and this Insurance shall terminate at the date and hour specified in
such notice.

If this Insurance shall be cancelled by the Assured the Underwriters shall retain the customary short rate
proportion of the premium hereon, except that if this Insurance is on an adjustable basis the Underwriters shall
receive the Earned Premium hereon or the customary short rate proportion of any Minimum Premium stipulated
herein whichever is the greater.

{f this Insurance shall be cancelled by or on behalf of the Underwriters the Underwriters shall retain the pro rata
proportion of the premium hereon, except that if this Insurance is on an adjustable basis the Underwriters shall
receive the Earned Premium hereon or the pro rata proportion of any Minimum Premium stipulated herein
whichever is the greater.

Payment or tender of any Unearned Premium by the Underwriters shall not be a condition precedent to the
effectiveness of Cancellation but such payment shall be made as soon as practicable.

If the period of limitation relating to the giving of notice is prohibited or made void by any law controlling the
construction thereof, such period shall be deemed to be amended so as to be equal to the minimum period of
limitation permitted by such law.

20/4/61
NMAI33)
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 72 of 106

U.S.A, & CANADA

LAND, WATER AND AIR EXCLUSION

‘Notwithstanding any provision to the contrary wit in the Policy of which this Endorsement forms part (or within
any other Endorsement which forms part of this Policy), this Policy does not insure land (including but not limited to

land on which the insured property is located), water or air, howsoever and wherever occurring, or any interest or
right therein.

SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION

Notwithstanding any provision to the contrary within the Policy of which this Endorsement forms part (or within
any other Endorsement which forms part of this Policy), this Policy does not insure:

(a) any loss, damage, cost or expense, or
(b) any increase in insured loss, damage, cost or expense, Or

(c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by order, direction,
instruction or request of, or by any agreement with, any court, government agency or any public, civil or
military authority, or threat thereof, (and whether or not as a result of public or private litigation),

which arises from any kind of seepage or any kind of pollution and/or contamination, or threat thereo f, whether or
not caused by or resulting from a peril insured, or from steps or measures taken in connection with the avoidance,
prevention, abatement, mitigation, remediation, clean-up or removal of such seepage or pollution and/or
contamination or threat thereof,

The term “any kind of seepage or any kind of pollution and/or contamination" as used in this Endorsement includes
(but is not limited to):

(a) seepage of, or pollution and/or contamination by, anything, including but not limited to, any material designated
as a "hazardous substance” by the United States Environmental Protection Agency or as a “hazardous material”
by the United States Department of Transportation, or defined as a "toxic substance” by the Canadian
Environmental Protection Act for the purposes of Part IT of that Act, or any substance designated or defined as
toxic, dangerous, hazardous or deleterious to persons or the environment under any other Federal, State,
Provincial, Municipal or other law, ordinance or regulation; and

(b) the presence, existence, or release of anything which endangers or threatens to endanger the health, safety or
welfare of persons or the environment.

DEBRIS REMOVAL ENDORSEMENT

THIS ENDORSEMENT CONTAINS PROVISIONS WHICH MAY LIMIT OR PREVENT RECOVERY UNDER
THIS POLICY FOR LOSS WHERE COSTS OR EXPENSES FOR DEBRIS REMOVAL ARE INCURRED,

Nothing contained in this Endorsement shall override any Seepage and/or Pollution and/or Contamination Exclusion
or any Radioactive Contamination Exclusion or any other Exclusion applicable to this Policy.

Any provision within this Policy (or within any other Endorsement which forms part of this Policy) which insures
debris removal is cancelled and replaced by the following:
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 73 of 106

1. Inthe event of direct physical damage to or destruction of property, for which Underwriters hereon agree to pay,
or which but for the application of a deductible or underlying amount they would agree to pay (hereinafter
referred to as "Damage or Destruction"), this Policy also insures, within the Sum Insured, subject to the
limitations and method of calculation below, and to all the other terms and conditions of the Policy, costs or
expenses;

(a) which are reasonably and necessarily incurred by the Assured in the removal, from the premises of the
Assured at which the Damage or Destruction occurred, of debris which results from the Damage or
Destruction; and

(b) of which the Assured becomes aware and advises the amount thereof to Underwriters hereon within one
year of the commencement of such Damage or Destruction.

2. Incalculating the amount, if any, payable under this Policy for loss where costs or expenses for removal of
debris are incurred by the Assured (subject to the limitations in paragraph | above):

(a) the maximum amount of such costs or expenses that can be included in the method of calculation set out in
(b) below shall be the greater of USS25,000 (twenty-five thousand dollars) or 10% (ten percent) of the
amount of the Damage or Destruction from which such costs or expenses result; and

(b) the amount of such costs or expenses as limited in (a) above shall be added to:

(i) the amount of the Damage or Destruction, and
(ii) all other amounts of loss, which arise as a result of the same occurrence, and for which Underwriters
hereon also agree to pay, or which but for the application of a deductible or underlying amount they

would agree to pay, and

the resulting sum shall be the amount to which any deductible or underlying amount to which this Policy is
subject and the limit (or applicable sub-limit) of this Policy, shall be applied.

24/11/88
NMA2340
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 74 of 106

ELECTRONIC DATE RECOGNITION EXCLUSIO DRE

This Policy does not cover any loss, damage, cost, claim or expense, whether preventative, remedial or otherwise,
directly or indirectly arising out of or relating to:

{a)

(b)

Th
los

the calculation, comparison, differentiation, sequencing or processing of data involving the date change to the
year 2000, or any other date change, including leap year calculations, by any computer system, hardware,
programme or software and/or any microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the Insured or not, or

any change, alteration, or modification involving the date change to the year 2000, or any other date change,
including leap year calculations, to any such computer system, hardware, programme or software and/or any
microchip, integrated circuit or similar dev ice in computer equipment or non-computer equipment, whether the
property of the Insured or not.

is clause applies regardless of any other cause or event that contributes concurrently or in any sequence to the
s, damage, cost, claim or expense.

VH12/97
NMA2802
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 75 of 106

TERRORISM EXCLUSION ENDORSEMENT

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto
it is agreed that this insurance excludes loss, damage, cost or expense of whatsoever nature
directly or indirectly caused by, resulting from or in connection with any act of terrorism
regardless of any other cause or event contributing concurrently or in any other sequence to the
loss.

For the purpose of this endorsement an act of terrorism means an act, including but not limited to
the use of force or violence and/or the threat thereof, of any person or group(s) of persons,
whether acting alone or on behalf of or in connection with any organisation(s) or government(s),
committed for political, religious, ideological or similar purposes including the intention to
influence any government and/or to put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or
indirectly caused by, resulting from or in connection with any action taken in controlling,
preventing, suppressing or in any way relating to any act of terrorism.

If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is
not covered by this insurance the burden of proving the contraiy shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the

remainder shall remain in full force and effect.

08/10/01
NMA2920
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 76 of 106

BIOLOGICAL OR CHEMICAL MATERIALS EXCLUSION

It is agreed that this Insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by, resulting from or in connection with the actual or threatened malicious use of pathogenic or poisonous
biological or chemicalmaterials regardless of any other cause or event eentributing concurrently or in any other

sequence thereto.

06/02/03
NMA2962
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 77 of 106

Sanction Limitation and Exclusion Clause

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, laws or regulations of the European Union,
United Kingdom or United States of America.

LMA3100
15 September 2010
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 78 of 106

EXHIBIT B

15781334
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 79 of 106

SLOANE AND WALSH LLP
Attorneys at Law

Three Center Plaza, 8" Floor
Boston, Massachusetts 02108
Telephone (617) 523-6010
Fax: (617) 227-0927

www.sloanewalsh.com
Christopher M. Reilly Boston, Massachusetts

E-Mail: creilly@sloanewalsh.com Lincoln, Rhode Island
Bedford, New Hampshire

Vernon, Connecticut

November 13, 2018

VIA CERTIFIED MAIL AND EMAIL (thomas.gasho@mclarens.com)

Thomas Gasho

McLarens

95 Glastonbury Blvd., Suite 103
Glastonbury, CT 06033

RE: DEMAND FOR APPRAISAL

Our Client: High Yield REO, LLC

Loss Location: 108 East Lake Street, Winstead, CT 06908
Claim Number: JSH 18070581

Our File No.: Pending

Dear Mr. Gasho:

Please be advised that this office has been retained to represent the interest of
High Yield REO, LLC, with respect to the above captioned loss. Kindly direct all future
correspondence to our attention.

There has been a failure to agree on the amount of Coverage A loss under the
Policy. Specifically, High Yield has, for several months, apprised you of its position with
respect to the value of the claim and to date you have not agreed with that stated
valuation. Accordingly, pursuant to the terms of the Policy and the relevant statute,
High Yield demands appraisal and nominates Steve Reardon, 51 Balcom Street,
Mansfield, MA 02048 as its appraiser. Kindly notify me of your selection of an appraiser
within twenty days of the date of this letter as required by the Policy and statute so that

this matter can proceed to appraisal.
va a yours,
=

istopher M. Reilly
cc: Steve Reardon

1273403.1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 80 of 106

EXHIBIT C

4578133,1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 81 of 106

Hartford Branch

95 Glastonbury Blvd., Suite 103
Glastonbury, CT 06033 USA

Tel +1 860.986.6878 www. mclarens.com
Fax +1 860.392.3638

+ McLarens

GLOBAL CLAIMS SERVICES

 

November 20, 2018

High Yield

C/O Donald Rossini
195 Main Street, Suite 3
Franklin, MA 02038

Re: Insured : High Yield
Date of Loss ; April 20 & April 27, 2018
Cause of Loss : Theft
Loss Location : 108 East Lake Street, Winsted CT 05098
Policy Number ! ATR/R/455483.01
MccLarens Files : 015.017599.00 & 015.017602.00

To Whom It May Concern:
As you are aware, we are the Independent Adjusting Firm handling this claim.

Please be aware that we have received and reviewed a report from Thomas Olam, President of Watsky
Associates which has led us to conclude that the water damage to the interior of the Building is as a
result of multiple areas on the roof that have failed.

In addition, our Building Consultant Edward Sandor of 3.8. Held, LLC has reviewed information and
documentation provided by the Insured with regards to their utilities and has determined that it is
probable that the pipes which were stolen on April 20 and April 27 had no water in therm at that time.

Furthermore, during our most recent inspection it became evident that the repairs the Insured began
last year after sprinkler pipes burst throughout the Insured risk had not been completed at the time as
there was unfinished piping leading to a newly installed sprinkler head. This would also lead us to
believe that the water was not turned back on at this property after the sprinklers burst last year.

At this time we are offering to settle these matters for the $25,000.00 per-limit occurrence for the Theft
damage that occurred on both April 20, and April 27. This per-limit occurrence would apply to each of
the dates on which the criminals were found to be stealing pipes from the Insured Risk, for a total of
$50,000.00. Depreciation would be applied to the actual cost of construction and would not be taken off
the $50,000.00 limit. As such, the $50,000.00 limit would only be subject to the application of the
Insureds deductible for each occurrence.

If you have any questions or concerns currently, please contact the undersigned.
Thank you for your time.

Very truly yours,
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 82 of 106

High Yield
November 20, 2018
ivicLarans Fila O15.037599.00 ~ 015.017602.00

Thomas Gasho | Norcross
Senior Adjuster

Thomas Gasho@norcrass.com
95 Glastonbury Blvd., Ste 103
Glastonbury, CT 06033

#1 860.543.2589 | mobile

+1 206.363.2332 | Efax
www.norcross.com

Se aS
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 83 of 106

EXHIBIT D

1578133,1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 84 of 106

MORRISON MAHONEY LLP

COUNSELLORS AT LAW

250 SUMMER STREET .
MASSACHUSETTS NEW HAMPSHIRE

William A, Schneider, Pariner ~ BOSTON, MA 02210-1181 Bona L efieeiow
Phone: 617-439-7573 617-439-7500 aa ne ANCHESTER
Fax: 617-342-4954 SPRINGFIELD NEW JERSEY
wschneider@morrisonmahoney.com WORCESTER PARSIPPANY
CONNECTICUT NEW YORK
HARTFORD New YORK
SMES RHODE ISLAND
ENGLAND PROVIDENCE
LONDON
July 16, 2019

VIA E-MAIL: creilly@sloanewalsh.com
And First Class Mail

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
One Center Plaza

Boston, MA 02108

Re: Insured: High Yield REO, LLC
Policy No.: ATRIR/455483.01
Claim No.: CMS #29483
Our File No.: 40077288

Dear Mr. Reilly:

We write on behalf of Certain Interested Underwriters at Lloyd's, London
Subscribing to Certificate No. ATR/R/455483,01 (“Underwriters”), in connection with the
matter referenced above. As you know, Underwriters proceeded with its investigation
subject to a reservation of rights. That investigation has now concluded, and Underwriters
has instructed us to inform you, as counsel to the insured, High Yield REO, LLC that,
based upon all available information, Underwriters will confirm coverage for the reported
damage from two occurrences of theft and or attempted theft. The investigation has not
confirmed coverage for any other damages reported from vandalism or water. Below
please find a more detailed basis for this decision.

The losses in question involve the theft of copper piping and electrical wiring from
the vacant premises at 108 East Lake Street, Winstead, Connecticut, on April 20, 2018,
and April 27,2018. The insured also claimed that water damage occurred to the property
as a result of the removal of water-containing pipes which resulted in interior water.
damage. However, the available information does not support this claim. Rather, the
water damage to the building’s interior existed and was likely the result of not just this
theft occurrence, but rather the combination of: 1) this event; 2) a pre-existing and ongoing
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 85 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 2

leaking roof; and 3) a prior sprinkler pipe freeze/burst where the damage was never
adequately repaired.

An initial inspection of the premises occurred on May 9, 2018. Present at this
meeting was Thomas Gasho of McLarens, and Donald Rossini of Gentili & Rossini
Associates. During this inspection, Mr. Gasho observed extensive water damage
throughout the building along with microbial growth (suspected to be mold) in certain
areas. He also noticed the removal of lower wall sections (“flood cuts”) in the area of the
building where the majority of the water damage was observed. The flood cuts were
located in close proximity to a large hole in the ceiling of a centrally located room. Mr.
Rossini advised that within the last year, the building had sustained interior water damage
resulting from frozen sprinkler pipes that burst throughout the premises. He advised that
both building repairs and mold remediation were performed in connection with this
occurrence. However, Anthony Borghi did not recall specific details other than the loss
involved water damage to interior finishes as well as the growth and proliferation of mold.
Endeavor hired Alliance Restoration to respond to the situation. Mr. Borghi had no
specific details concerning exactly what the contractor did; however, he understood that
Eric Catalozzi from Alliance Restoration located and tarped the roof leaks and also

performed mold remediation.

As you know, during our investigation of this claim, Underwriters retained the
services of a Building Consultant. Mr. Edward Sandor of J.S. Held. On July 23, 2018 Mr.
Sandor met with Messrs. Gasho and Rossini at the loss location. During this inspection,
Mr. Sandor observed that the underside of the roofing throughout the interior of the risk
showed signs of significant corrosion. Following his inspection, Mr. Sandor expressed
that the areas which sustained the most notable water damage, such as the basement,
had likely sustained water damage on numerous occasions from water which infiltrated

through the roof over a prolonged period of time.

it was subsequently determined that a roof inspection would be necessary. Mr.
Thomas Olam, President of Watsky Associates, was retained to inspect the roof system.
Accompanying this inspection would be Mr. Sandor and Mr. Gasho. On August 9, 2018
Mr. Olam met with Mr. Sandor, Mr. Gasho and Mr. Rossini at the loss location. The
primary focus of the inspection was to evaluate the roof system which at this point was
suspected as contributing factor to the water-damaged condition of the building’s interior.
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 86 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 3

During this inspection Mr. Olam discovered missing shingles, rotting plywood roof
decking, and rusted nails on the shingled sections of the roof. Mr. Olam also noted that
the flat EPDM sections of the roof were aged, poorly maintained and abused, Mr. Olam
believes based on manufacturer's embossing that the EPDM roofing was likely 27 years
old at the time of his inspection. Mr. Olam further found that the wooden mansard
structure is severely rotted due to age, wear and tear and likely design flaws which
provided inadequate ventilation. This observable condition was one of advanced
deterioration, Mr. Olam reported that the EPDM roofing is leaking in three locations: 1)
in the main east-west corridor that occurs under a failed expansion joint. His report
indicates that the EPDM roof flashing separated from the galvanized steel expansion joint
flange when the flange rusted: 2) at the west end of the east-west corridor where either
the roof drain, or the HVAC drain line, is leaking; and 3) at the North-South corridor where
an old roof patch had failed.

Mr. Borghi was unfamiliar with the extent of the damage or the location of the roof
leaks. To this end, we showed him a schematic of the roof prepared by Watsky
Associates, Inc. that identified the locations of holes in the roof and leaks. He was
unfamiliar with the roof schematic and overall condition of the roof, including holes and

leaks. He has never been up on the roof, In fact, he did not recall ever visiting the
property.

Based on Mr. Borghi's testimony it appears that the insured has no knowledge or
information concerning exactly what transpired in the building. We were not furnished
with copies of any police incident reports or other investigative materials directly by the
insured. Remarkably, Mr. Borghi does not know when or how anyone gained access to
the building, or precisely what was done beyond the theft and attempted theft of copper
pipe and wiring in the building. The insured also has no specific information about what
portions of the pbuilding were allegedly vandalized or what portions of the building were
damaged from theft or attempted theft. Any matters of or concerning the perils or number
of occurrences were ascertained and presented by the public adjuster on behalf of the

insured.

To this end, Alliance Restoration, in conjunction with the public adjuster, evaluated
the building damage. The insured received an estimate from Alliance Restoration for
water mitigation and demolition in the amount of $90,129.73. Campo Electric was brought
in by Alliance Restoration and submitted an estimate for $112,000.00 to perform electrical
repairs. Separately, the public adjuster prepared a 53~page estimate of loss. The public
adjuster estimated damage from theft in the amount of $265,810.91. Damage from
vandalism was estimated at $120,054.15, Water damage was estimated in the amount
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 87 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 4

of $241,037.22. Mr. Borghi could not state what criteria the public adjuster applied to
segregate the various damages by peril.

Certain Underwriters at Lloyd's, London, issued insurance Certificate No,
ATR/R/5455483.01, effective for the policy period April 13, 2018, to October 13, 2078, to
High Yield REO, LLC as named insured. This policy affords coverage for the insured
location at 108 East Lake Street, Winsted, Connecticut with a building limit of
$1,500,000.00, subject to an all perils deductible (excluding wind and hail) of $2,500.00,
and a Coverage A theft deductible of $2,500.00 per occurrence. The policy provides for
valuated on an actual cash value basis. We note that, by statute, actual cash value in
Connecticut is determined based on replacement costs less depreciation.’

The relevant terms of coverage state, in part, as follows:

DWELLING PROPERTY 3 - SPECIAL FORM

AGREEMENT

We will provide the insurance described in this policy in return for the
premium and compliance with all applicable provisions of this policy.

kk Ww

COVERAGES

This insurance applies to the Described Location, Coverages for which a
Limit of Liability is shown and Perils Insured Against for which a Premium is

stated.
A. Coverage A — Dwelling

1. We cover:

1 Section 38a-307 provides that "[t]he actual cash value at the time of loss for a building described herein
shall be the amount which it would cost to repair or replace such building with material of like kind and
quality, minus reasonable depreciation.” As used herein, "depreciation" means a decrease in value of real
properly over a period of time due to wear and tear.
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 88 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 5

a. The dwelling on the Described Location shown in the
Declarations, used principally for dwelling purposes,
including structures attached to the dwelling;

b. Materials and supplies located on or next to the
Described Location used to construct, alter or repair
the dwelling or other structures on the Described

Location; and

co lf not otherwise covered in this policy, building
equipment and outdoor equipment used for the service
of and located on the Described Location.

2. We do not cover land, including land on which the dwelling is
located.

wk eR

PERILS INSURED AGAINST
A. Coverage A — Dwelling And Coverage B — Other Structures

1. We insure against risk of direct physical loss to property
described in Coverages A and B.

2. We do not insure, however, for loss:
a. Excluded under General Exclusions,
b. Involving collapse, except as provided in Other

Coverage 10. Collapse; or

CG. Caused by:

wake *

(6) Vandalism and malicious mischief, theft or
attempted theft, and any ensuing loss caused by
any intentional and wrongful act committed in
the course of the vandalism or malicious
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 89 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 6

mischief, theft or attempted theft, if the dwelling
has been vacant for more than 60 consecutive
days immediately before the loss. A dwelling
being constructed is not considered vacant;

(7) Constant or repeated seepage or leakage of
water or steam over a period of weeks, months
or years from within a plumbing, heating, air
conditioning or automatic fire protective
sprinkler system or from within a household
appliance.

For purposes of this provision, a plumbing
system or household appliance does not include
a sump, sump pump of related equipment or a
roof drain, gutter, downspout or similar fixtures
or equipment;

(8) Any of the following:

(a) Wear and tear, marring, deterioration,

kaw

(f) Settling, shrinking, bulging or expansion,
including resultant cracking, of
bulkheads, pavements, patios, footings,
foundations, walls, floors, roofs or
ceilings; or

nk‘ ®

Exception To c.(8)

Unless the loss is otherwise excluded, we cover loss to
property covered under Coverage A or B resulting from
an accidental discharge or overflow of water or steam
from within a:
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 90 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 7

(i) Storm drain, or water, steam or sewer pipe, off
the Described Location; or

(ii) | Plumbing, heating, air conditioning or automatic
fire protective sprinkler system or household
appliance on the Described Location. This
includes the cost to tear out and replace any part
of a building, or other structure, on the
Described Location, but only when necessary to
repair the system or appliance. However, such
tear out and replacement coverage only applies
to other structures if the water or steam Causes
actual damage to a building on the Described
Location.

We do not cover loss to the system or appliance from
which this water or steam escaped.

For the purposes of this provision, a plumbing system
or household appliance does not include a sump, sump
pump or related equipment or roof drain, gutter, down
spout or similar fixtures or equipment,

General Exclusion A.3. Water Damage, Paragraphs a. and c.
that apply to surface water and water below the surface of
ground do not apply to loss by water covered under c.(8)

above.

Under 2.b. and c. above, any ensuing loss to property
described in Coverages A and B not excluded or excepted in

this policy is covered.

ew Kw

GENERAL EXCLUSIONS

A. We do not insure for loss caused directly or indirectly by any of the
following. Such loss is excluded regardless of any other cause or
event contributing concurrently or in any sequence to the loss. These
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 91 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 8

exclusions apply whether or not the loss event results in widespread
damage or affects a substantial area.

kK eK

3 Water Damage
Water Damage means:

a. Flood, surface water, waves, tidal water, overflow of a
body of water or spray from any of these, whether or
not driven by wind;

ek eK

caused by or resulting from human or animal forces or any act
of nature.

kkk

5. Neglect

Neglect means your neglect to use all reasonable means to
save and preserve property at and after the time of a loss.

eke

B. We do not insure for loss to property described in Coverages A and
B caused by any of the following. However, any ensuing loss to
property described in Coverages A and B not precluded by any other
provision in this policy is covered.

ee eK

3. Faulty, inadequate or defective:

a. Planning, zoning, development, surveying, siting;
Design, specifications, workmanship, — repair,
construction, renovation, remodeling, grading,
compaction;
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 92 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 9

b. Materials used in repair, construction, renovation or
remodeling; or

d. Maintenance;

of part or all of any property whether on or off the Described
Location.

kee

MOLD AND FUNGI EXCLUSION CLAUSE

Notwithstanding any other provision of this policy, there is no coverage for
any loss or damage involving in any way the actual or potential presence of
mold, mildew or fungi of any kind whatsoever, whether or not directly or
indirectly caused by or resulting from an Insured Peril.

kaw

NDALISM OR MALICIOUS MISCHIEF ENDORSEMENT —

VANDALISM OR MALICIOUS MISCHIEF ENDORSEMENT —

DWELLING PROPERTY (SPEGIAL)

In consideration of the premium charged, it is understood and agreed that
coverage is afforded hereunder for direct physical loss or damage caused
by Vandalism or Malicious Mischief which is defined to mean willful and
malicious damage to insured building(s).

This coverage is subject to the following additional condition:

e Any physical loss or damage caused by Vandalism or Malicious
Mischief must be reported to Underwriters within ten (10) days after
ihe Insured first learns of the loss or damage.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

KK
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 93 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 10

SPRINKLER LEAKAGE EXCLUSION
(VACANT DWELLING PROPERTY — SPECIAL)

in consideration of the premium charged, it is understood and agreed that
section A.2.c.(1), PERILS INSURED AGAINST, of policy form DP 00 03 12
02 is amended to exclude coverage for physical loss or damage directly or
indirectly caused by any release of water or any other substance from any
automatic fire protective sprinkler system at the insured building(s).

ke um

Pre-Existing Damage Exclusion

DWELLING PROPERTY
The following is added to the GENERAL EXCLUSIONS:

We do not insure for loss caused directly or indirectly by any of the
following:

a) Any damage which occurred prior to policy inception
regardless of whether such damage were apparent at the time
of the inception of this policy or at a later date; or

b) Any claims or damages arising out of workmanship, repairs
and/or lack of repairs arising from damage which occurred

prior to policy inception.

Such loss Is excluded regardless of any other cause or event
contributing concurrently or in any sequence to the loss.

eA

Theft Amendatory Endorsement
(Coverage A— Dwelling)

This endorsement modifies insurance provided under Coverage A -
Dwelling:

Theft Sublimit: $25,000
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 94 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 11

The sublimit shown above is the most we will pay for direct physical loss
caused by or resulting from theft or attempted theft.

This limitation does not apply to:

1. Loss or damage that occurs due to looting at the time and place of a
riot or civil commotion, or

2. Damage to Building caused by breaking in to or exiting from the
Building.

ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
UNCHANGED.

xk kK

No facts or evidence support the public adjuster’s assertion that the loss involves
vandalism damage, or that any water damage occurred at the property as a result of the
thefts in question, including any theft of piping associated with the fire sprinkler system.
Past lost history at the site, together with the forensic engineering investigation performed
by Watsky Associates, establishes that the water damage to the building’s interior did not
result exclusively from theft, but rather from pre-existing and ongoing roof leaks, and a
prior sprinkler pipe freeze—-up loss in 2018. The insured has proffered no information,
whether in the form of testimony or documents, to refute the adjuster’s observation that
the majority of the visible water damage resulted from factors other than theft.

However, whether the water damage resulted from theft, attempted theft or
vandalism, is a distinction without a difference. Per the Sprinkler Leakage Exclusion,
coverage does not apply to “physical loss or damage directly or indirectly caused by any
release of water or any other substance from any automatic fire protective sprinkler
system at the insured building(s).”. Any argument the water damage resulted from theft
or attempted theft does not defeat the exclusion because it contains anti-concurrent
causation wording, i.e., “directly or indirectly cause . .. .

The insured’s reliance on Mercedes Zee Corp., LLC v. Seneca Ins. Co., Ine,, 161
F.Supp.3d 255 (D. Conn. 2017), is misplaced. Unlike the policy provision at issue in
Mercedes Zee, the provision here expressly excludes coverage for attempted theft. At
issue in Mercedes Zee was the provision contained in the Cases of Loss — Basic Form,
which provided, coverage for “[vjandalism, meaning willful and malicious damage to, or
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 95 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 12

destruction of, the described property,” but excluded coverage “for loss or damage
caused by or resulting from theft, except for building damage caused by the breaking in
or exiting of burglars.” To be certain, the policy here excludes loss or damage by theft in
the first instance per the DP3. However, the Theft Amendatory Endorsement provides
that the sublimit of $25,000.00 “is the most we will pay for direct physical loss caused by
or resulting from theft or attempted theft.” While this endorsement does not extend to
damage to the building caused by breaking into or exiting from the building, the insured,
to our knowledge, has not presented any damages for those amounts.

The public adjuster estimated loss or damage from theft in the amount of
$265,810.91. Beyond the application of the sublimit applicable to each reported theft
occurrence, there is no coverage for the amount claimed. Similarly, because the policy
sublimit applies to both theft and attempted theft, the same sublimit governs the insured’s
claim for vandalism damage in the amount of $120,054.15. This leaves only the
$241,037.22 claimed for water damage.

Neither the insured nor its representatives made any effort to separate the pre-
existing and unrelated damage caused by roof leaks and the sprinkler system first from
any water damage from theft. However, coverage should not apply to any water damage
being claims. First, to the extent any water damage resulted from theft or attempted theft
the insured is limited in its recovery to $25,000 per occurrence. Second, if the water came
from the sprinkler it is excluded. Third, if the water damage pre-dated the inception of
coverage, the Pre-Existing Damage Exclusion provides that coverage will not apply to
any damage which occurred prior to policy inception regardless of whether such damage
were apparent at the time of the inception of this policy or at a later date, or any claims or
damages arising out of workmanship, repairs and/or lack of repairs arising from damage
which occurred prior to policy inception. Fourth, rain water that collects on the roof is
surface water within the meaning of the Water Damage exclusion. Fifth, coverage does
not apply to neglect or defective workmanship or maintenance.

For the reasons started above, Underwriters will only confirm coverage for two
incidents of theft and or attempted theft, each subject to a $25,000 sublimit. Underwriters
has based its coverage determination on the result of its investigation and all information
provided to it to date. In the event that you disagree with this position or have further
information you believe might influence its decisions bearing on coverage, we invite its
prompt written submission. However, any further investigation, adjustment and
evaluation of this loss by Underwriters is made subject to a complete reservation of its
rights, including the right to alter or amend its coverage determination upon the receipt of
further material information. Also, if you do not agree with Underwriters’ decisions, you
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 96 of 106

MORRISON MAHONEY LLP

Christopher M. Reilly, Esq.
Sloane and Walsh LLP
July 16, 2019

Page 13

may contact the Division of Consumer Affairs within the Insurance Department at P.O.
Box 816, Hartford CT, 06142-0816; telephone number 860-297-3900; toll free number 1-
800-203-3447; website www.ct.gov/cid.

All rights are reserved. Nothing contained in this correspondence shall be
construed as a waiver or relinquishment by Underwriters of rights under the terms and
provisions of its insurance policies or at law. Any past or continued conduct on the part
of Underwriters or its representatives in investigating the claim is not intended to be, and
shall not operate in any as a waiver or invalidation of any of the requirements, conditions,
provisions or terms of the referenced policy. Additionally, such actions are not intended
to and will not operate to waive any rights Underwriters may have under any policy to
ascertain the existence and/or the extent of coverage because of violations of any policy
provisions or the applicability of any policy provisions. Underwriters specifically reserves
the right to disclaim coverage and deny liability under the Underwriters policy for any other
reason, whether or not now known.

We are, of course, available to discuss this matter with you. If you have any
questions, please feel free to telephone.

Sincerely,

MORRISON MAHONEY.

William A. Schneider

  
  
 

    
   

WAS/mr
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 97 of 106

EXHIBIT E

1578133,1
Case 1:19-cv-12102-WGY Document 1-1 Filed 10/10/19 Page 98 of 106

SLOANE AND WALSH LLP

Attorneys at Law

One Center Plaza, 8!" Floar
Bostan, Massachusetts 02108
Telephone (617) 523-6010
Fax: (617) 227-0927
www.sloanewalsh.com
Christopher M. Reilly Boston, Massachusetts
&-Maik: creilly@sloanewalsh.com Lincoln, Rhode Island
Bedford, New Hampshire

Glastonbury, Connecticut

August 21, 2019

VIA REGULAR MAIL AND EMAIL
William A. Schneider

Morrison Mahoney LLP

250 Summer Street

Boston, MA 02210-1181

 

RE: Our Client: High Yield REO, LLC
Claim Number: JSH 18070581
Loss Location: 108 East Lake Street, Winstead, CT 06908
Policy Number: ATR/R/455483.01
Our File No.: PEO00-1394

Dear Mr. Schneider,

I write today on behalf of High Yield REO, LLC in response to your July 16, 2019
denial letter (‘Denial Letter”) sent on behalf of Certain Interested Underwriters at
Lloyd’s, London. As outlined below the Denial Letter misstates facts upon which it bases
its coverage denial, misapplies policy language to the facts of this loss, ignores
established Connecticut law, and wrongly denies coverage for covered losses.

High Yield hereby demands that Lloyd's withdraw its partial denial and afford
coverage in its entirety for the claimed loss. If Lloyd's fails to do so within 14 days, High
Yield will file suit seeking breach of contract and bad faith damages.

I, THE DENIAL LETTER MISSTATES FACTS RELATED TO THIS LOSS.

High Yield took possession of the insured property prior to the inception of the
policy which provides coverage for this loss, Policy number ATR/R/455483.91 (“Policy”).
The building had been originally purchased by Knitto, LLC. High Yield was the secured
lender with respect to Knitto’s purchase of the property. High Yield obtained the
property after Knitto defaulted on its obligations to High Yield and High Yield

1
1600883.4
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 99 of 106

subsequently foreclosed on the property. At the time the Policy commenced the
property was vacant, and accordingly, High Yield specifically sought an insurance policy
which would provide coverage for the risks associated with a vacant property.

To that end, the Policy contains many endorsements which are not part of a
common commercial insurance policy and, in exchang for those endorsements, High
Yield paid a significantly higher premium. By way of example, the Policy contained the
following endorsements and exclusions specifically tailored to provide coverage to High
Yield for this vacant property:

- DL 24 1107 88 Premises Liability (Non-Owner occupied Dwelling)

- ATR-19 Other Structures Coverage Endorsement (Vacant Property)
- ATR-21 Vacancy Permit — Dwelling Property (Special)

- ATR-23 Vandalism of Malicious Mischief Endorsement — Dwelling Property
(Special)

Lloyd’s was aware of the vacant nature of the property and represented to High Yield
that the Policy would provide coverage for the vacant property.

The losses for which High Yield seeks coverage occurred on or around April 20,
2018 and April 27, 2018. The losses were discovered when Vance Taylor was showing
the property to a prospective buyer and discovered damage to a generator on the
premises. High Yield contacted Eric Catallozi to inspect this damage. The interior of the
building had been subjected to vandalism, attempted theft, and theft. Windows had
been broken, doors had been broken, the generator had been cut, holes had been cut
in the walls, and some copper piping had been stolen. Notably, the copper piping which
was stolen was from the domestic water supply system, not the sprinkler system. This
is precisely the type of loss against which High Yield sought to insure itself by buying
the Policy (and paying the excess premium) to protect its vacant property. Additionally,
the property had sustained covered ensuing water damage to the property as a result
of the vandalism, attempted theft, and faulty workmanship.

The Denial Letter incorrectly states that Lloyd’s was not provided with “any police
incident reports or other investigative materials directly by the Insured.” Contrary to this
assertion, it is my understanding that, although the police reports were not provided in
High Yield’s May 9, 2019 document production, they were provided at the examination
under oath of Mr. Borghi which occurred on May 13, 2019. Additional copies are
attached hereto as Exhibit A and ExhibitB. Secondy-by your use of the phrase “directly
by the insured,” I assume that Lloyd's is in possession of these reports, and therefore,
to the extent Lloyd’s attempts to suggest that its investigation has been hampered by

1600883.4
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 100 of 106

an alleged fallure of High Yield to produce those police reports, that argument is
without merit as presumably Lloyd’s is in possession of these documents.

The April 20, 2018 and April 27, 2018 police reparts (which are not addressed at
all in the Denial Letter despite my expectation that they are in the possession of
Lloyd’s) indicated that-a chain to the building, which secured the north side entry
double doors, had been cut and a piece of copper piping had been wedged on the
inside of the double doors to make it appear the doors were secure. Muddy footprints
were throughout the building, cut copper pipes were located on the floor, and others
were in a white pall. As noted above, the copper pipes were removed from the
domestic water supply piping system, not the sprinkler system.

Lloyd's relies heavily on its theory that a “freeze up” loss had occurred at the
property in February of 2017, that this “freeze up” involved sprinkler pipes, and that
water had escaped from these frozen sprinkler pipes and “directly or indirectly caused”
the damage for which High Yield seeks coverage. Specifically, the Denial Letter states
that it had been reported that “within the last year, the building had sustained interior
water damage resulting from frozen sprinkler pipes that burst throughout the
premises.” As detailed below, this ground for denial is baseless for several reasons.

At his examination under oath, Mr. Borghi denied knowledge of a “pipe freeze” in
2017, and instead explained that High Yield had a “mold issue” in the basement in
2017, which High Yield had addressed and had remediated by Alliance Restoration. This
is the 2017 event to which your letter refers. There was no freeze up of pipes in the
building at this time. High Yield provided the invoices associated with that remediation
work, none of which included repair of any pipes or other repairs associated with a
freeze up. It is clear that once Lloyd's heard the phrase “freeze-up” it buried its head in
the sand and did not account for the litany of information it received demonstrating that
no such freeze-up caused or contributed to this loss.

Given Lloyd’s misstatements of fact regarding various other aspects of its
investigation, it is of little surprise that It has mischaracterized the cause of loss in order
to attempt to fit this claim into one of the Policy’s exclusions. By way of further
example, Lloyd’s contention that “based on Mr. Borghi's testimony it appears that the
insured has no knowledge or information concerning exactly what transpired in the
building” and that “remarkably, Mr. Borghi does not know when or how anyone gained
access to the building, or precisely what was done beyond the theft and attempted
theft of copper pipe and wiring in the building” is disingenuous at best. First, Mr. Borghi
was not asked what knowledge he had of the damage to the building, but rather was
asked only what had been reported to him by Vance Taylor and Eric Catallozi, which
information he readily provided to the best.of his ability. Second, neither Mr. Borghi,-nor
anyone on behalf of Lloyd’s was at the building at the time of the vandallsm, attempted
theft, and theft, and so he could not possibly know with certainty what happened at the
building. Unlike Lloyd’s, he does not make assumptions of what occurred. Third, the

1600883.1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 101 of 106

police reports, which, as discussed, are likely in Lloyd’s possession, indicate that access
to the building was gained by cutting a chain that guarded the building.

The misrepresentations of Mr. Borghi’s testimony are pervasive throughout the
Denial Letter. In addition to those noted above, Lloyd’s makes many other
misrepresentations which are easily disproven, The purpose of t'ese misrepresentations
is unclear, other than being an attempt by Lloyd’s to simply malign its own policyholder.
By way of example, the Denial Letter states that Mr. Borghi “did not recall ever visiting
the property.” Mr. Borghi repeatedly testified that he visited the property on more than
one occasion. See EUO transcripts at pgs. 17, 29.

The loss was promptly reported to Lloyd’s on or around May 3, 2018, and an
initial inspection occurred on May 9, 2018, Present at the inspection were Mr. Gasho of
McLarens and a representative from Gentili & Rossini Associates. Lloyd’s suggests that it
has a report from Mr. Gasho indicating that he was told by Gentili that a freeze up loss
had occurred in 2017, although no such report has been provided to High Yield.
Additionally, despite hiring three experts to inspect the property, Lloyd’s has produced
no photographs of the frozen sprinkler pipes which it alleges burst in 2017. Regardless,
the documents and testimony provided indicate that no such sprinkler freeze-up loss
occurred. This has not deterred Lloyd’s from relying on this mistaken information.

The Denial Letter goes to significant lengths to detail what Lloyd's considers
faulty workmanship with respect to the roof and roofing system. To be clear, High Yield
is not seeking coverage for faulty workmanship. However, as detailed below, the Policy
is explicit that ensuing loss as a result of such faulty workmanship is covered, and High
Yield does seek such damages.

With respect to the extent of covered damage, Lloyd's falsely stated that “neither
the insured nor its representatives made any effort to separate the pre-existing and
unrelated damage caused by roof leaks and the sprinkler system from any water
damage from theft.” This is demonstrably false. Gentili & Rossini went through the
building in painstaking detail to separate any uncovered pre-existing damage from the
covered damage related to this claim. This was explicitly communicated to Mr. Gasho
and Lloyd's, but, like so many other pieces of information related to this claim, Lloyd's
has ignored it.

Il, THE DENIAL LETTER MISAPPLIES THE POLICY LANGUAGE TO THE
FACTS OF THIS CASE.

As a threshold matter, Lloyd’s has failed to reserve any of its rights under the
Policy for a period of over one year, and accordingly, has waived its right to deny High.
Yield’s claim based on any of the policy language upon which it relies, Notwithstanding
this waiver, for the reasons detailed below, Lloyd’s coverage position relies entirely on
either misstatements of fact or misapplication of law.

1600883.1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 102 of 106

Lloyd’s denial on the basis that the loss is barred by some “prior sprinkler pipe
freeze-up loss in 2018 [sic]’” fails for several reasons. Most fundamentally, there was
no prior sprinkler pipe freeze-up in 2017. Mr. Borghi specifically refuted this suggestion
at his examination under oath, and the invoices associated with the repair of the mold
issue that existed prior to this 1c:s demonstrate that High Yield undertook to remediate
the mold issue and that no part of that remediation included a repair of a frozen pipe —
because no frozen pipe loss occurred at this time. It is clear that Lloyd’s heard the word
“freeze up” and then has latched onto that explanation and ignored the further
clarifying information provided to it.

Second, even assuming that there was a freeze-up, but see supra, the water bills
demonstrate that no water was used at the vacant property in the months prior to and
during the loss. Accordingly, there could be no “release of water” from the fire
protective sprinkler system as that would have resulted in a significant water usage.

Third, again assuming arguendo that there was a freeze up of the sprinkler
system, and that water had been “released” from the sprinkler system, it is impossible
that water from a sprinkler system could “directly or indirectly cause” the covered
damage in this claim, including but not limited to, the vandalism damage, and damage
to the building outside the scope of where such theoretical sprinkler release could
reach, Accordingly, Lloyd’s denial based on the Sprinkler Leakage Exclusion fails.

Lloyd’s has improperly denied the water damage portion of the claim for several
reasons. I will respond to each of Lloyd’s grounds for denial below:

- First, the water damage resulting from attempted theft is not limited by the
Theft endorsement for the reasons stated below.

- Second, as noted above, the water damage did not come from the sprinkler
system so it is not excluded by the Sprinkler Leakage Exclusion.

- Third, as noted above, the damage detailed in the Gentili estimate did not
“pre-date” the inception of coverage. This could be readily determined by
Lloyd’s reviewing its inspection reports for the property, which should note
that none of this damage existed prior to the policy year.

- Fourth, your unsupported contention that “rain water that collects on the roof
is surface water within the meaning of the Water Damage exclusion” is
directly. contradicted by Connecticut law, which has rejected that
argument and refcrred to it as a “strained” interpretation. Union St. Furniture

 

: For purposes of this letter I will assume that Lloyd's is referring to the “prior sprinkler pipe
freeze-up” it incorrectly claims occurred in 2017, not 2018. If Lloyd’s is now claiming a separate “sprinkler
pipe freeze-up” in 2018, please let me know.

1600883.1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 103 of 106

& Carpet, Inc. v. Peerless Indem. Ins. Co., 2012 WL 5519614, at *4 (Conn.

Super. Ct. Oct. 23, 2012) (Mindful of the well accepted rules of

interpretation of insurance contracts, the court rejects the strained

interpretation of surface water offered by Peerless, and concludes that the

phrase ‘surface water’ as it occurs in the Peerless policy does not include
= ame water collected on a roof.”). a

- Fifth, as Lloyd’s should be well aware, although there is no coverage for
faulty workmanship or maintenance, the Policy explicitly provides coverage
for an “ensuing loss” resulting from such defective workmanship. This
ensuing loss provision had been specifically noted to Lloyd’s, yet, like so
much of this claim, it has been intentionally ignored.

For these reasons, Lloyd's denial of the water damage claim is baseless.

Lloyd’s denial on the basis that Mercedes Zee Corp. LLC v. Seneca Ins. Co., Inc.,
151 F. Supp. 3d 255 (2015) is distinguishable from the current matter, is likewise
without basis. In Mercedes “vandalism” was defined as willful and malicious damage to,
or destruction of, the described property. Here, High Yield specifically purchased an
endorsement titled “Vandalism or Malicious Mischief Endorsement ~ Dwelling Property
(Special)” which stated that “coverage is afforded hereunder for direct physical loss or
damage caused by Vandalism or Malicious Mischief which is defined to mean willful and
malicious damage to insured building(s).”). The Policy specifically states that
“Vandalism or malicious mischief’ includes attempted theft or burglarybut excludes
theft. See_e.g, DP 00 03 12 02 at pg. 3 (“Vandalism or malicious mischief, including
damage during a burglary or attempted burglary, but not theft of property) (emphasis
supplied), 6 (‘Vandalism or Malicious Mischief” Is defined to exclude “pilferage, theft,
burglary, or larceny,” but does not exclude attempted theft or damage during a theft).
Therefore, at a minimum, there is an ambiguity where the policy on the one hand
provides coverage for “vandalism” which it specifically states includes “attempted
burglary,” and “damage during a burglary” and another portion of the policy purports to
exclude coverage for “attempted theft.” As you are no doubt aware, ambiguities in an
insurance policy are to be construed in favor of the policy holder. As the Mercedes Zee
court noted:

If the terms of the policy are ambiguous, then the policy must be
construed in favor of the insured. See Drown, 314 Conn. at 188, 101 A.3d
200. Similarly, an exclusion from coverage must be strictly construed in
favor of the insured—that is, an exclusion “should be construed in favor of
the insured unless [the court] has a high degree of certainty that the
policy language clearly and unambiguously excludes the claim ” Ibid:

Mercedes Zee, 151 F. Supp. 3d at 259,

1600883. 1
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 104 of 106

Therefore, where, at a minimum, High Yield’s interpretation of the policy — to wit
that when the Policy states that “Vandalism,” including “attempted burglary” and
“damage during burglary,” is covered, it means what it says - is reasonable.
Accordingly, the Policy must be construed in High Yield’s favor and coverage is owed for
the attempted theft, damage during theft, and any ensuing loss related thereto.

In summary, each of the exclusions relied upon by Lloyd’s to deny coverage is
inapplicable on its face, and Lloyd’s denial rests on either ignoring established facts, or
ignoring established case law. For this reasons High Yield demands that Lloyd’s rescind
its coverage denial and provide coverage for this loss within 14 days of this demand. If
coverage is not afforded within two weeks, we will file suit.

III. LLOYD'S BAD FAITH CLAIMS HANDLING.

As noted in my May 9, 2019, correspondence, which is incorporated by reference
herein, prior to its issuance of the July 16, 2019 Denial Letter, Lloyd’s had acted in bad
faith by suggesting it had reserved its rights when it had not, failing to issue undisputed
payments, failing to respond to the insured’s appraisal demand, failing to issue payment
where liability is clear, and failing to substantively respond to the insured’s
correspondence regarding its claim for additional coverage in light of Connecticut law as
set forth in Mercedes Zee Corp., LLC v. Seneca Ins. Co., Inc., 151 F. Supp. 3d 255
(2015). I, once again, note that Lloyd’s has waived its right to challenge the insured’s
stated value of the loss by failing to comply with the Appraisal provision, and therefore,
with respect to any future coverage litigation, the value of the loss has been established
by the Gentili & Rossini estimate.

For the reasons noted above, since May 9, 2019, Lloyd’s has committed further
acts of bad faith, including, ignoring factual information provided to it which defeat its
coverage denial position, misstating the law with respect to whether rain collected on a
roof is “surface water,” see Union Street, supra, and continuing to refuse to provide
coverage where liability is reasonably clear under the policy.

CONCLUSION

It remains my hope that this matter can amicably be resolved, but it seems less
and less likely that a resolution of this matter can be avoided without litigation.

Kindly forward this correspondence to your client and then advise if Lloyd’s will
rescind its coverage denial and accept coverage for the loss. If Lloyd’s does not do so
within 14 days, High Yield will be compelled to file suit against Lloyd’s for breach of
contract and various other counts related to Lloyd's bad faith handling of this matter.

Thank you.

1600883.4
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 105 of 106

Very truly yours,
/s/ Christopher M. Reilly

Christopher M. Reilly

1600883.4
Case 1:19-cv-12102-WGY Document1-1 Filed 10/10/19 Page 106 of 106

 

 

OCKET NUMBER ; Se
CIVIL TRACKING ORDER | a Trial Court of Massachusetts %
(STANDING ORDER 4- 88) | 1984CV02524 HH The Superior Court A y

i
{
-

 

CASE NAME:

Michael Joseph Donovan, Clerk of Court
High Yield REO LLC vs. Certain Underwriters at Lloyd's London

“TOL : COURT NAME & ADDRESS

Suffolk County Superior Court ~ Civil
Suffolk County Courthouse, 12th Floor
Three Pemberton Square

Boston, MA 02108

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadiines indicated,

STAGES OF LITIGATION DEADLINE

 

SERVED BY FILED BY HEARD BY

 

Service of process made and return filed with the Court 12/16/2018

 

 

 

 

 

 

 

 

 

 

Response to the complaint filed (also see MRCP 12) 01/18/2020

All motions under MRCP 12, 19, and 20 0441/2020 02/14/2020 03/16/2020
All motions under MRCP 15 01/18/2020 02/14/2020 03/16/2020
All discovery requests and depositions served and noan-expert 07/43/2020

depositions completed eee

All motions under MRCP 56 08/12/2020 09/11/2020

Final pre-trial conference held and/or firm trial date sei 01/11/2024
Case shall be resalved and judgment shall issue by 09/16/2021

 

 

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for plaintiff must serve this tracking order on defendant before the deadiine for filing return of service.

This case is assigned to

 

“QATE ISSUED ASSISTANT CLERK PHONE

L

 

09/17/2019 Steven J Masse (617)788-8147

 

 

 

 

Cieffeng Proted OF 170010 08 1619
